Exhibit 10.1

 

[g277471kg01i001.gif]

 

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 16, 2012

 

by and among

 

Each of

 

SL GREEN REALTY CORP.,

SL GREEN OPERATING PARTNERSHIP, L.P.

and

RECKSON OPERATING PARTNERSHIP, L.P.,

 

as a Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

Each of

 

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

 

as Lead Arrangers,

 

JP MORGAN CHASE BANK, N.A.,

 

as Syndication Agent,

 

and

 

Each of

 

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.

and

CITIGROUP GLOBAL MARKETS INC.,

 

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

31

 

 

Article II. Credit Facility

32

 

 

Section 2.1. Revolving Loans

32

Section 2.2. Term Loans

34

Section 2.3. Bid Rate Loans

35

Section 2.4. Letters of Credit

38

Section 2.5. Swingline Loans

43

Section 2.6. Rates and Payment of Interest on Loans

45

Section 2.7. Number of Interest Periods

46

Section 2.8. Repayment of Loans

46

Section 2.9. Prepayments

46

Section 2.10. Continuation

47

Section 2.11. Conversion

47

Section 2.12. Notes

48

Section 2.13. Voluntary Reductions of the Revolving Commitment

48

Section 2.14. Extension of Revolving Termination Date

49

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

49

Section 2.16. Joint and Several Liability of the Borrowers

50

Section 2.17. Borrower Representative

51

Section 2.18. Amount Limitations

51

Section 2.19. Increase in Revolving Commitments

51

Section 2.20. Funds Transfer Disbursements

52

 

 

Article III. Payments, Fees and Other General Provisions

53

 

 

Section 3.1. Payments

53

Section 3.2. Pro Rata Treatment

54

Section 3.3. Sharing of Payments, Etc.

55

Section 3.4. Several Obligations

55

Section 3.5. Fees

56

Section 3.6. Computations

57

Section 3.7. Usury

57

Section 3.8. Statements of Account

57

Section 3.9. Defaulting Lenders

57

Section 3.10. Taxes

61

 

 

Article IV. Yield Protection, Etc.

65

 

 

Section 4.1. Additional Costs; Capital Adequacy

65

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans

66

Section 4.3. Illegality

67

Section 4.4. Compensation

67

Section 4.5. Treatment of Affected Loans

68

Section 4.6. Affected Lenders

69

Section 4.7. Change of Lending Office

69

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

69

 

i

--------------------------------------------------------------------------------


 

Article V. Conditions Precedent

70

 

 

Section 5.1. Initial Conditions Precedent

70

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

71

 

 

Article VI. Representations and Warranties

72

 

 

Section 6.1. Representations and Warranties

72

Section 6.2. Survival of Representations and Warranties, Etc.

78

 

 

Article VII. Affirmative Covenants

79

 

 

Section 7.1. Preservation of Existence and Similar Matters

79

Section 7.2. Compliance with Applicable Law

79

Section 7.3. Maintenance of Property

79

Section 7.4. Conduct of Business

79

Section 7.5. Insurance

79

Section 7.6. Payment of Taxes and Claims

80

Section 7.7. Books and Records; Inspections

80

Section 7.8. Use of Proceeds

80

Section 7.9. Environmental Matters

81

Section 7.10. Further Assurances

81

Section 7.11. REIT Status

81

Section 7.12. Exchange Listing

81

 

 

Article VIII. Information

81

 

 

Section 8.1. Quarterly Financial Statements

81

Section 8.2. Year-End Statements

82

Section 8.3. Compliance Certificate

82

Section 8.4. Other Information

82

Section 8.5. Electronic Delivery of Certain Information

84

Section 8.6. Public/Private Information

85

Section 8.7. USA Patriot Act Notice; Compliance

85

 

 

Article IX. Negative Covenants

85

 

 

Section 9.1. Financial Covenants

86

Section 9.2. Liens; Negative Pledge

88

Section 9.3. Merger, Consolidation, Sales of Assets and Other Arrangements

88

Section 9.4. Plans

89

Section 9.5. Fiscal Year

89

Section 9.6. Modifications of Organizational Documents

90

Section 9.7. Restrictions on Activities of SL Green Management Corp.

90

Section 9.8. Transactions with Affiliates

90

Section 9.9. Derivatives Contracts

90

 

 

Article X. Default

91

 

 

Section 10.1. Events of Default

91

Section 10.2. Remedies Upon Event of Default

94

Section 10.3. Remedies Upon Default

95

Section 10.4. Marshaling; Payments Set Aside

95

Section 10.5. Allocation of Proceeds

95

Section 10.6. Letter of Credit Collateral Account

96

Section 10.7. Performance by Administrative Agent

97

Section 10.8. Rights Cumulative

97

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

98

 

 

Section 11.1. Appointment and Authorization

98

Section 11.2. Wells Fargo as Lender

99

Section 11.3. Approvals of Lenders

99

Section 11.4. Notice of Events of Default

100

Section 11.5. Administrative Agent’s Reliance

100

Section 11.6. Indemnification of Administrative Agent

101

Section 11.7. Lender Credit Decision, Etc.

101

Section 11.8. Successor Administrative Agent

102

Section 11.9. Titled Agents

103

 

 

Article XII. Miscellaneous

103

 

 

Section 12.1. Notices

103

Section 12.2. Expenses

105

Section 12.3. Setoff

106

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

106

Section 12.5. Successors and Assigns

107

Section 12.6. Amendments and Waivers

116

Section 12.7. Nonliability of Administrative Agent and Lenders

118

Section 12.8. Confidentiality

119

Section 12.9. Indemnification

120

Section 12.10. Termination; Survival

122

Section 12.11. Severability of Provisions

122

Section 12.12. GOVERNING LAW

122

Section 12.13. Counterparts

122

Section 12.14. Obligations with Respect to Subsidiaries

123

Section 12.15. Independence of Covenants

123

Section 12.16. Limitation of Liability

123

Section 12.17. Entire Agreement

123

Section 12.18. Construction

123

Section 12.19. Headings

123

Section 12.20. New York Mortgages

124

Section 12.21. Effect on Existing Credit Agreement

125

 

 

SCHEDULE I

Revolving Commitments; Term Loan Commitments

SCHEDULE 1.1.

New York Mortgages

SCHEDULE 2.4.(l)

Existing Letters of Credit

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(r)

Affiliate Transactions

SCHEDULE 6.1.(z)

Eligible Properties and Structured Finance Investments

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Bid Rate Note

EXHIBIT C

Form of Designation Agreement

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of Notice of Conversion

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBIT J

Form of Term Note

EXHIBIT K

Form of Bid Rate Quote Request

EXHIBIT L

Form of Bid Rate Quote

EXHIBIT M

Form of Bid Rate Quote Acceptance

EXHIBIT N

Form of Opinion of Counsel

EXHIBIT O

Form of Compliance Certificate

EXHIBIT P

Form of Unrestricted Subsidiary Purchase Procedure

EXHIBIT Q

Form of Unrestricted Subsidiary Assignment and Assumption Agreement

EXHIBIT R

Form of Notice of an Offer to Purchase

EXHIBIT S

Form of Transfer Authorizer Designation Form

EXHIBITS T-1 — T-4

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------

 


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 16, 2012 by and among SL GREEN REALTY CORP., a corporation formed under
the laws of the State of Maryland (the “Parent”), SL GREEN OPERATING PARTNERSHIP
L.P., a limited partnership formed under the laws of the State of Delaware
(“SLGOP”), and RECKSON OPERATING PARTNERSHIP, L.P., a limited partnership formed
under the laws of the State of Delaware (“Reckson”; together with the Parent and
SLGOP, each individually a “Borrower” and collectively, the “Borrowers”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with
WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK
SECURITIES INC., as the Lead Arrangers (the “Lead Arrangers”), WELLS FARGO
SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK SECURITIES, INC.,
as the Joint Bookrunners (the “Joint Bookrunners”), JPMORGAN CHASE BANK, N.A.,
as Syndication Agent (the “Syndication Agent”), DEUTSCHE BANK SECURITIES INC.,
BANK OF AMERICA, N.A., and CITIGROUP GLOBAL MARKETS INC., as the Documentation
Agents (the “Documentation Agents”), BARCLAYS CAPITAL, the investment banking
division of BARCLAYS BANK PLC, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, GOLDMAN
SACHS BANK USA, MORGAN STANLEY BANK, N.A., and UBS SECURITIES LLC, as the Senior
Managing Agents (the “Senior Managing Agents”), PNC BANK NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, and THE BANK OF NEW YORK MELLON, as the Managing
Agents (the “Managing Agents”) and SCOTIABANC INC., TD BANK, N.A., AND UNION
BANK, N.A., as the Co-Agents (the “Co-Agents”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrowers a revolving credit facility in the amount of
$1,500,000,000, which includes a $250,000,000 letter of credit subfacility and a
$250,000,000 swingline subfacility, on the terms and conditions contained in
that certain Credit Agreement dated as of November 10, 2011 (as amended,
supplemented or otherwise modified and in effect immediately prior to the date
hereof, the “Existing Credit Agreement”) by and among the Borrowers, such
Lenders, such other financial institutions, the Administrative Agent and the
other parties thereto; and

 

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
amend and restate the terms of the Existing Credit Agreement to make available
to the Borrowers a credit facility in the initial amount of $1,600,000,000,
which will include a $400,000,000 delayed-draw term loan facility and a
$1,200,000,000 revolving credit facility with a $200,000,000 swingline
subfacility and a $250,000,000 letter of credit subfacility, on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Internal Revenue Service Revenue

 

--------------------------------------------------------------------------------


 

Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51, (or in
either case, by one or more Wholly Owned Subsidiaries thereof, singly or as
tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with a
Borrower or a Wholly Owned Subsidiary in connection with the acquisition (or
possible disposition) of such property by a Borrower or a Wholly Owned
Subsidiary pursuant to, and qualifying for tax treatment under, Section 1031 of
the Internal Revenue Code.

 

“Absolute Rate” has the meaning given that term in Section 2.3.(c)(ii)(C).

 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to a Person for any given period, (a) the
EBITDA of such Person and its Subsidiaries determined on a consolidated basis
for such period, minus (b) Capital Reserves of all Properties of such Person and
its Subsidiaries.  For purposes of determination of Adjusted EBITDA (a) EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and (b) in the case of the Parent if a Change of
Control has occurred, EBITDA shall be determined only with respect to EBITDA
attributable to Properties owned or leased by the Parent and its Subsidiaries.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrowers.

 

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

2

--------------------------------------------------------------------------------


 

Level

 

Facility Fee

 

1

 

0.150

%

2

 

0.175

%

3

 

0.225

%

4

 

0.300

%

5

 

0.350

%

 

Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth in the table below for
the applicable Class of Loans corresponding to the level (each a “Level”) into
which Reckson’s Credit Rating then falls.  As of the Agreement Date, the
Applicable Margins are determined based on Level 4.  Any change in Reckson’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice (which may be by telecopy
or electronic mail) delivered in accordance with Section 8.4.(j) that Reckson’s
Credit Rating has changed; provided, however, if the notice required by such
Section has not been delivered but the Administrative Agent becomes aware that
Reckson’s Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
Reckson’s Credit Rating has changed.  During any period that Reckson has two
Credit Ratings that are not equivalent, the Applicable Margins shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings.  During any period for which Reckson has a Credit Rating from only one
Rating Agency, then the Applicable Margins shall be determined based on such
Credit Rating.  During any period that Reckson does not have a Credit Rating
from either Rating Agency, the Applicable Margins shall be determined based on
Level 5.

 

Level

 

Reckson’s Credit
Rating (S&P/Moody’s
or equivalent)

 

Applicable Margin for
Revolving Loans

 

Applicable Margin for
Term Loans

 

1

 

A-/A3 (or equivalent) or better

 

1.00

%

1.15

%

2

 

BBB+/Baa1 (or equivalent)

 

1.075

%

1.20

%

3

 

BBB/Baa2 (or equivalent)

 

1.175

%

1.35

%

4

 

BBB-/Baa3 (or equivalent)

 

1.45

%

1.65

%

5

 

BB+/Ba1 (or equivalent) or lower

 

1.75

%

2.00

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Avoidance Provisions” has the meaning given that term in Section 2.16.(d).

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.3.(b).

 

“Bid Rate Loan” means a loan made by a Lender under Section 2.3.(f).

 

“Bid Rate Note” means a promissory note of the Borrowers substantially in the
form of Exhibit B, payable to a Revolving Lender, or its registered assignees,
as originally in effect and otherwise duly completed.

 

“Bid Rate Quote” means an offer in accordance with Section 2.3.(c) by a
Revolving Lender to make a Bid Rate Loan with one single specified interest
rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.3.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include each Borrower’s successors and permitted assigns.

 

“Borrower Representative” has the meaning given that term in Section 2.17.

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California and New York, New York are open to the public for carrying on
substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a LIBOR Loan, any such day that is also a day on which
dealings in Dollars are carried on in the London interbank market.  Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

 

“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a) the aggregate square footage (or units with respect to
multifamily Properties) of all completed space of such Property times (b) $0.25
for office Properties, $0.15 for retail Properties and $200 per unit for
multifamily Properties times (c) the number of days in such period divided by
(d) 365.  If the term Capital Reserves is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties of the Parent and its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Capitalization Rate” means 6.0%.

 

“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof with maturities of not more than one
year from the date acquired, so long as such obligations have one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch; (c)
certificates of deposit with maturities of not more than one year from the date
acquired issued by a United States federal or state chartered commercial bank of
recognized standing, or a commercial bank organized under the laws of any other
country which is a member of the Organisation for Economic Cooperation and
Development, or a political subdivision of any such country, acting through a
branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (d) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (c) above; (e) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (f) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and substantially all of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(e) above.

 

“Cash Repayment” has the meaning given that term in Section 12.5.(i)(vi).

 

“Change of Control” means the occurrence of either of the following: (i) any
person or group is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of the then outstanding voting stock of
the Parent; or (ii) during any period of 12 consecutive months, individuals who
at the beginning of any such 12-month period constituted the Board of Directors
of the Parent (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the

 

5

--------------------------------------------------------------------------------


 

election of one or more directors by or on behalf of the Board of Directors)
cease for any reason to constitute at least a majority of the Board of Directors
of the Parent.

 

“Class” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a Revolving Loan or a Term Loan.

 

“Commitment” means a Revolving Commitment or a Term Loan Commitment, as the
context may require.

 

“Commitment Percentage” means either a Revolving Commitment Percentage or a Term
Loan Commitment Percentage, as the context may require.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means each of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit.

 

“Credit Exposure” means, as to any Revolving Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Deemed Repayment” has the meaning given that term in Section 12.5.(i)(vi).

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender’s determination that one or more conditions

 

6

--------------------------------------------------------------------------------


 

precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower Representative, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower Representative, the Issuing Bank, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by any Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.

 

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which

 

7

--------------------------------------------------------------------------------


 

cash, deposit accounts, securities accounts or similar financial asset
collateral are pledged to or made available for set-off by, a Specified
Derivatives Provider, including any banker’s lien or similar right, securing or
supporting Specified Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Revolving Lender, that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and that issues (or the parent of which issues) commercial paper rated
at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 12.5.(h) and (c) is not otherwise a
Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(h).

 

“Designation Agreement” means a Designation Agreement between a Revolving Lender
and a Designated Lender and accepted by the Administrative Agent, substantially
in the form of Exhibit C or such other form as may be agreed to by such Lender,
such Designated Lender and the Administrative Agent.

 

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 85.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development of such Property have not been
completed. The term “Development Property” shall include real property of the
type described in the immediately preceding sentence that satisfies both of the
following conditions: (i) it is to be (but has not yet been) acquired by a
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to a
Borrower, any Subsidiary or any Unconsolidated Affiliate.  A Development
Property on which all improvements (other than tenant improvements on unoccupied
space) related to the development of such Property have been completed for at
least 12 months shall cease to constitute a Development Property notwithstanding
the fact that such Property has not achieved an Occupancy Rate of at least
85.0%.

 

“Documentation Agent” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successors and permitted
assigns.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EAT” has the meaning given that term in the definition of 1031 Property.

 

8

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization expense; (ii) interest expense; (iii) income tax expense; (iv)
extraordinary or nonrecurring items, including without limitation, gains and
losses from the sale of Properties or other investments; and (v) equity in net
income (loss) of its Unconsolidated Affiliates.  For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) severance and other restructuring
charges and (z) transaction costs of acquisitions not permitted to be
capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office,
retail or multifamily property; (b) a Borrower or a Wholly Owned Subsidiary
leases such 1031 Property from the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof, as applicable) and a Borrower or a Wholly Owned
Subsidiary manages such 1031 Property; (c) a Borrower or a Wholly Owned
Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to a Borrower or a Wholly Owned Subsidiary; provided,
however that in the case of a disposition of a 1031 Property by a Borrower or
Subsidiary (a “Relinquished Property”), a Borrower or a Subsidiary shall not be
obligated to repurchase such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) from the applicable QI or
EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) and the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) shall not be obligated to
resell such 1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns
such 1031 Property, as applicable) to a Borrower or Subsidiary unless such 1031
Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property,
as applicable) is not transferred or assigned, within 180 days of its
acquisition by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable), to a Person other than a Borrower
or Subsidiary; (d) the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) acquired such 1031 Property
with the proceeds of a loan made by a Borrower or a Wholly Owned Subsidiary,
which loan is secured either by a Mortgage on such 1031 Property or a pledge of
all of the Equity Interests of the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable); (e)
neither such 1031 Property, nor any interest of a Borrower or any Subsidiary
therein, is subject to any Lien (other than (i) Permitted Liens and (ii) the
Lien of a Mortgage or pledge referred to in the immediately preceding clause
(d)) or a Negative Pledge; and (f) such 1031 Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such 1031 Property.  In no event shall a 1031 Property
qualify as an Eligible 1031 Property for a period in excess of 180 consecutive
days.  For purposes of determining Total Asset Value, such 1031 Property shall
be deemed to have been owned or leased by any applicable Borrower or Wholly
Owned Subsidiary from the date acquired by the applicable QI or EAT (or Wholly
Owned Subsidiary(ies) thereof that owns such 1031 Property, as applicable).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund (d) subject to the limitations set forth in Section 12.5., the
Unrestricted Subsidiary and (e) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

9

--------------------------------------------------------------------------------


 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office, retail or
multifamily Property; (b) such Property is owned in fee simple, or leased under
a Ground Lease, by a Borrower or a Wholly Owned Subsidiary; (c) such Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Property, nor, if such Property is owned or leased by
a Subsidiary, any of a Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge; (e) regardless of whether such Property is owned or leased by a
Borrower or a Subsidiary, a Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of such Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property and (f) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.  An Eligible 1031
Property shall also constitute an Eligible Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer

 

10

--------------------------------------------------------------------------------


 

Plan or Plan unless such failure is cured within 30 days or the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Parent or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1.; provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower Representative under Section 4.6.) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given that term in the first
“WHEREAS” paragraph hereof.

 

“Existing Letters of Credit” has the meaning given that term in Section 2.4.(l).

 

“Extended Letter of Credit” has the meaning given that term in Section 2.4.(b).

 

“Extension Request” has the meaning given that term in Section 2.14.

 

“Facility” means the Revolving Credit Facility or the Term Loan Facility, as the
context may require.

 

11

--------------------------------------------------------------------------------


 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(l) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means each respective fee letter dated as of September 13, 2012, by
and among the Borrowers, each respective Lead Arranger and the other parties
thereto.

 

“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by any Borrower hereunder, under any other Loan
Document or under any Fee Letter.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been funded by such Defaulting Lender, reallocated
to other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Revolving Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus (c)
depreciation with respect to such Person’s real estate assets and amortization
(other than amortization of deferred financing costs) of such Person for such
period, all after adjustment for Unconsolidated Affiliates.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.  For purposes of this Agreement, Funds From Operations shall be

 

12

--------------------------------------------------------------------------------


 

calculated consistent with the White Paper on Funds from Operations dated April
2002 issued by National Association of Real Estate Investment Trusts, Inc., but
without giving effect to any supplements, amendments or other modifications
promulgated after the Agreement Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension options
that may be exercised by a Borrower or Subsidiary without the consent of the
lessor) of 30 years or more from the Agreement Date; (b) the right of the lessee
to mortgage and encumber its interest in the leased property without the consent
of the lessor; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.  The ground lease associated with the property located at 1185 Avenue of
the Americas, New York, New York, the term of which expires in the year 2043,
will not be subject to the requirement of clause (a) of this definition.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, including
without limitation, becoming jointly and severally in respect of such obligation
or (b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

 

13

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered; (c)
Capitalized Lease Obligations of such Person; (d) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all Off-Balance Sheet Obligations of such Person; (f) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement in
which all conditions to such obligation or commitment have been satisfied or
waived (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock)); (h) net obligations under any Derivatives Contract not entered into as
a hedge against interest rate risk in respect of existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof at such time (but in
no event less than zero); (i) all Indebtedness of other Persons which such
Person has guaranteed or is otherwise recourse to such Person, including by
virtue of being jointly and severally liable for the Indebtedness of such other
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and (j) all Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation.  Indebtedness of the Borrowers and
their respective Subsidiaries shall exclude the following but only to the extent
the outstanding principal amount of the following Indebtedness does not exceed
$100,000,000 in the aggregate at the time of determination: (a) Indebtedness of
SLGOP in respect of the Junior Subordinated Indenture and (b) Indebtedness of
any Borrower in respect of any other debt securities (and guarantees, if any, in
respect of such debt securities) issued to any trust other than the Trust (or a
trustee of any such trust), or to any partnership or other entity affiliated
with such Borrower that is a financing vehicle of such Borrower (a “financing
entity”) in connection with the issuance by such financing entity of equity
securities or other securities pursuant to an instrument that ranks pari passu
with or junior in right of payment to the Junior Subordinated Indenture so long
as the maturity of the Indebtedness of such Borrower referred to in this clause
(b) is after the Term Loan Maturity Date.  All

 

14

--------------------------------------------------------------------------------


 

Loans to and Letter of Credit Liabilities of a Borrower shall constitute
Indebtedness of each other Borrower.

 

“Indemnifiable Amounts” has the meaning given that term in Section 11.6.

 

“Indemnified Costs” has the meaning given that term in Section 12.9.

 

“Indemnified Party” has the meaning given that term in Section 12.9.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any of
the Borrowers under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 12.9.

 

“Information” has the meaning given that term in Section 12.8.

 

“Information Materials” has the meaning given that term in Section 8.6.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

 

“Interest Expense” means, with respect to a Person and for a given period,
without duplication, total interest expense of such Person and its Subsidiaries,
including capitalized interest not funded under a construction loan interest
reserve account, determined on a consolidated basis in accordance with GAAP for
such period.

 

“Interest Period” means:

 

(a)           with respect to each LIBOR Loan, each period commencing on the
date such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan
the last day of the preceding Interest Period for such Loan, and ending 7 days
thereafter or on the numerically corresponding day in the first, third or sixth
calendar month thereafter, in each case, as the Borrower Representative may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period (other than an Interest
Period having a duration of 7 days) that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

 

(b)           with respect to each Bid Rate Loan, the period commencing on the
date such Bid Rate Loan is made and ending on any Business Day not less than 7
nor more than 180 days thereafter, as the Borrower Representative may select as
provided in Section 2.3.(b).

 

Notwithstanding the foregoing: (i) if any Interest Period for a Revolving Loan
or a Term Loan, as applicable, would otherwise end after the Revolving Loan
Termination Date or the Term Loan Maturity Date, as applicable, such Interest
Period shall end on the Revolving Termination Date or the Term Loan Maturity
Date, as applicable; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

15

--------------------------------------------------------------------------------


 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment but only in an amount equal to the stated or determinable amount
thereof and only to the extent that all conditions to such Investment have been
satisfied or waived.  Except as expressly provided otherwise, for purposes of
determining compliance with any covenant contained in the Facility
documentation, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.

 

“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.4.

 

“Joint Bookrunner” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successor and permitted
assigns.

 

“Junior Subordinated Indenture” means that certain Junior Subordinated Indenture
dated as of June 30, 2005 by and between SLGOP and JPMorgan Chase Bank, National
Association, as Trustee.

 

“L/C Commitment Amount” has the meaning given that term in Section 2.4.(a).

 

“L/C Disbursement” has the meaning given that term in Section 3.9.(b).

 

“Lead Arranger” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successor and permitted
assigns.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan and the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(h), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Revolving Lender (other than the Issuing Bank) shall be deemed to hold a Letter
of Credit Liability in an amount equal to its participation interest under
Section 2.4. in the related Letter of Credit, and the Issuing Bank shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Lenders (other than the Issuing Bank) of their participation
interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest referred to as the BBA
(British Bankers’ Association) LIBOR rate as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rate for deposits in Dollars at approximately 9:00 a.m. Pacific time, two
Business Days prior to the date of commencement of such Interest Period for
purposes of calculating effective rates of interest for loans or obligations
making reference thereto, for an amount approximately equal to the applicable
LIBOR Loan and for a period of time approximately equal to such Interest Period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans pursuant to Section 2.3.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.3.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

17

--------------------------------------------------------------------------------


 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time on such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the New York Mortgages, and each other document or instrument now or hereafter
executed and delivered by a Borrower in connection with, pursuant to or relating
to this Agreement (other than the Fee Letters and any Specified Derivatives
Contract).

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the Term Loan
Maturity Date.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of any
Borrower and its respective Subsidiaries taken as a whole, (b) the ability of
any Borrower to perform its obligations under any Loan Document or Fee Letter to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Indebtedness” has the meaning given that term in Section 10.1.(d)(i).

 

“Material Subsidiary” means any Subsidiary to which more than five percent
(5.0%) of Total Asset Value is attributable on an individual basis.

 

18

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues recognized in accordance with GAAP
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses recognized in accordance with GAAP (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of any Borrower and its Subsidiaries and any property management fees)
minus (c) the Capital Reserves for such Property as of the end of such period
minus (d) the greater of (i) the actual property management fee paid during such
period and (ii) an imputed management fee in the amount of one and one-half of
one percent (1.50%) of the gross revenues for such Property for such period.

 

“New York Mortgages” means each of the Mortgages described on Schedule 1.1. and
any additional Mortgages encumbering real property located in the State of New
York, in each case which have been assigned from time to time pursuant to
Section 12.20.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of such Lender in accordance
with the terms of Section 12.6.(b) and (ii) has been approved by the Requisite
Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds,

 

19

--------------------------------------------------------------------------------


 

environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company or SL Green Funding (in either case, a “Holdco”), any
Indebtedness (“Holdco Indebtedness”) of such Holdco resulting from a Guarantee
of, or Lien securing, Indebtedness of a Single Asset Entity that is a Subsidiary
of such Holdco, so long as, in the case of a Single Asset Holding Company,
either (i) recourse for payment of such Holdco Indebtedness (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or (ii) such Single Asset Holding Company has no assets other than
Equity Interests in such Single Asset Entity and cash and other assets of
nominal value incidental to the ownership of the such Single Asset Entity.

 

“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing a Borrower’s request for a
borrowing of Revolving Loans or Term Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing a Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing a Borrower’s request for the
Conversion of a Loan (other than a Bid Rate Loan or a Swingline Loan) from one
Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5.(b) evidencing a Borrower’s request for
a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrowers owing to the Administrative Agent, the Issuing Bank or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non-Affiliate tenants paying rent at rates not
materially less than rates generally prevailing at the time the applicable

 

20

--------------------------------------------------------------------------------


 

lease was entered into, pursuant to binding leases as to which no default in the
payment of fixed or basic rent has occurred and has continued unremedied for 60
or more days to (b) the aggregate net rentable square footage of such Property. 
For the purposes of the definition of “Occupancy Rate”, a tenant shall be deemed
to actually occupy a Property notwithstanding a temporary cessation of
operations for renovation, repairs or other temporary reason, or for the purpose
of completing tenant build out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“OFAC” has the meaning given that term in Section 6.1.(x).

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“Offer Document” means a Notice of an Offer to Purchase by the Unrestricted
Subsidiary, together with all attachments thereto, substantially in the form of
Exhibit R attached hereto.

 

“Original Effective Date” means the “Effective Date” of, and as defined in, the
Existing Credit Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.6.).

 

“Parent” has the meaning given that term in the introductory paragraph hereof
and shall include the Parent’s successors and permitted assigns.

 

“Pari Passu Indebtedness” means Indebtedness (a) owing by one or more of the
Borrowers; (b) evidenced by documents, instruments and agreements containing
terms, conditions, representations, covenants and events of default
substantially the same as, or less restrictive than, but in no event more
restrictive when taken as a whole than, those contained in this Agreement and
the other Loan Documents; (c) that is not Secured Indebtedness; and (d) that
ranks pari passu with the Indebtedness owing hereunder.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

21

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding, other than for purposes of
Sections 6.1.(f) and 9.2., any Lien imposed pursuant to any of the provisions of
ERISA or pursuant to any Environmental Laws) or (ii) the claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which, in each case, are
not at the time required to be paid or discharged under Section 7.6.; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lenders, the Issuing Bank and each Specified Derivatives
Provider; (f) Liens securing judgments not constituting an Event of Default
under Section 10.1.(h); (g) Liens (i) of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(h) Liens (i) on earnest money deposits in connection with purchases and sales
of properties, (ii) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to this Agreement, or
(iii) consisting of an agreement to dispose of any property; (i) Liens in favor
of any Borrower or any of its Subsidiaries; (j) Liens arising from precautionary
UCC financing statement filings regarding leases entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (k) Liens deemed to
exist in connection with Investments in repurchase agreements permitted under
this Agreement; (l) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and (m) other Liens not specifically listed above securing
obligations in an aggregate principal amount not to exceed $10,000,000; provided
that Liens described in the foregoing clauses (g) through (m) shall constitute
Permitted Liens solely for purposes of Sections 6.1.(f) and 9.2.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Term Loans plus two percent (2.0%).

 

22

--------------------------------------------------------------------------------


 

“Preferred Dividends” means, as to any Person, for any period and without
duplication, all Restricted Payments paid during such period on Preferred Equity
Interests issued by such Person.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of that class of Equity
Interests, (b) paid or payable to such Person, or (c) constituting or resulting
in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower Representative and the
Lenders.

 

“Pro Rata Share” means, with respect to a Lender, the ratio, expressed as a
percentage of (a) the sum of (i) the amount of such Lender’s Revolving
Commitment then in effect (or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Credit Exposure plus the aggregate
outstanding principal amount of such Lender’s Bid Rate Loans) and (ii) the
amount of such Lender’s Term Loan Commitment then in effect (or, if the Term
Loan Commitments have been terminated, the outstanding principal amount of such
Lender’s Term Loan) to (b) the sum of (i) the aggregate amount of the Revolving
Commitments then in effect (or, if the Revolving Commitments have been
terminated, the aggregate amount of the Credit Exposures of all Lenders plus the
aggregate outstanding principal amount of all Bid Rate Loans) and (ii) the
aggregate amount of all Term Loan Commitments then in effect (or, if the Term
Loan Commitments have been terminated, the outstanding principal amount of all
Term Loans).

 

“Proceeding” has the meaning given that term in Section 12.5.(i)(viii).

 

“Property” means a parcel (or group of related parcels) of real property owned
or leased by a Borrower, any Subsidiary or any Unconsolidated Affiliate.

 

“QI” has the meaning given that term in the definition of 1031 Property.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Reckson” has the meaning given that term in the introductory paragraph hereof
and shall include Reckson’s successors and permitted assigns.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation,

 

23

--------------------------------------------------------------------------------


 

directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy.  Notwithstanding anything herein to the contrary: (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Issuing Bank for any drawing
honored by the Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders having more than 50.0% of
(i) the aggregate amount of the Revolving Commitments then in effect (or, if the
Revolving Commitments have been terminated, the aggregate amount of the Credit
Exposures of all Lenders plus the aggregate outstanding principal amount of all
Bid Rate Loans) and (ii) the aggregate amount of all Term Loan Commitments then
in effect (or, if the Term Loan Commitments have been terminated, the
outstanding principal amount of all Term Loans); provided that (x) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (y) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Revolving Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50.0% of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50.0% of the principal
amount of the aggregate outstanding Revolving Loans, Bid Rate Loans and
Swingline Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Revolving Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Revolving Lenders” shall in no event mean less than two
Revolving Lenders.  For purposes of this definition, a Revolving Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan and a
Revolving Lender (other than the Issuing Bank) shall be deemed to hold a Letter
of Credit Liability, in each case, to the extent such Revolving Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Requisite Term Loan Lenders” means, as of any date, (a) Term Loan Lenders
having more than 50.0% of the aggregate amount of the Term Loan Commitments of
all Term Loan Lenders, or (b) if

 

24

--------------------------------------------------------------------------------


 

Term Loan Commitments have been terminated, the Term Loan Lenders holding more
than 50.0% of the principal amount of the aggregate outstanding Term Loans;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Term Loan Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Term Loan Lenders” shall in no
event mean less than two Term Loan Lenders.

 

“Responsible Officer” means with respect to any Borrower, the chairman, the
chief executive officer, the chief operating officer, the chief financial
officer, the treasurer, the general counsel, any executive vice president and
any senior vice president of such Borrower, and with respect to any Subsidiary
(other than a Borrower), the chief executive officer, the chief operating
officer and the chief financial officer.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Parent or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent or any of its Subsidiaries now or hereafter outstanding.

 

“Retired Loans” has the meaning given that term in Section 12.5.(i)(ii).

 

“Retirement Date Commitment Percentages” has the meaning given that term in
Section 12.5.(i)(ii)(3).

 

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.4.(i), and, in the case of
Revolving Lenders other than the Revolving Lender then acting as Swingline
Lender, to participate in Swingline Loans pursuant to Section 2.5.(e), in an
amount up to, but not exceeding the amount set forth for such Lender on Schedule
I as such Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Revolving
Lender becoming a party hereto in accordance with Section 2.19., as the same may
be reduced from time to time pursuant to Section 2.13. or increased or reduced
as appropriate to reflect any assignments to or by such Revolving Lender
effected in accordance with Section 12.5. or increased as appropriate to reflect
any increase effected in accordance with Section 2.19.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Revolving Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however, that if at the time of determination
the Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.

 

“Revolving Commitment Reduction Notice” has the meaning given that term in
Section 2.13.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

25

--------------------------------------------------------------------------------


 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to a Borrower pursuant
to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrowers substantially in the
form of Exhibit H, payable to a Revolving Lender or its registered assignees in
a principal amount equal to the amount of such Revolving Lender’s Commitment.

 

“Revolving Termination Date” means March 31, 2017, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, including
any Nonrecourse Indebtedness of such Person that is secured only by a pledge of
Equity Interests, but excluding, for the avoidance of doubt, the Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns either (x) a single Property or (y) Structured Finance Investments, and in
either case, cash and other assets of nominal value incidental to such Person’s
ownership of such Property or such Structured Finance Investments, as the case
may be; (b) is engaged only in the business of owning, developing and/or leasing
such Property or owning and/or servicing such Structured Finance Investment, as
the case may be; and (c) receives substantially all of its gross revenues from
such Property or Structured Finance Investments, as the case may be.  In
addition, if the assets of a Person consist solely of (i) Equity Interests in
one or more other Single Asset Entities owning Properties and not Structured
Finance Investments and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement (such
an entity, a “Single Asset Holding Company”).

 

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

 

“SLGOP” has the meaning given that term in the introductory paragraph hereof and
shall include SLGOP’s successors and permitted assigns.

 

“SL Green Funding” means SL Green Funding LLC, a New York limited liability
company.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any

 

26

--------------------------------------------------------------------------------


 

time now or hereafter, whether as a result of an assignment or transfer or
otherwise, between a Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of any Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of, or by amendment to, such
Letter of Credit.

 

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (i) Indebtedness secured by Mortgages and Indebtedness in the form
of mezzanine loans, (ii) preferred equity Investments (including preferred
limited partnership interests) in entities owning (or leasing pursuant to a
Ground Lease) office, retail or multifamily properties and (iii) certificates,
notes or similar instruments issued by vehicles holding promissory notes secured
by a Mortgage.

 

“Structured Finance Value” means (a) for the purpose of determining Total Asset
Value, an amount equal to the value (as determined in accordance with GAAP) of
each Structured Finance Investment in respect of which no obligor is more than
60 days past due in respect of its payment obligations thereunder and (b) for
the purpose of determining Unencumbered Asset Value, an amount equal to the
value (as determined in accordance with GAAP) of each Structured Finance
Investment (i) that is owned by a Borrower or a Wholly Owned Subsidiary,
(ii) that is not subject to any Lien or Negative Pledge, (iii) that if owned by
a Subsidiary, no Borrower’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien or Negative Pledge, (iv) with respect to which
a Borrower has a right, directly or indirectly through a Subsidiary, to create
Liens on such Structured Finance Investment as security for Indebtedness of such
Borrower and to sell, transfer or otherwise dispose of such Structured Finance
Investment, in the case, without the consent of any Person and (v) in respect of
which no obligor is more than 60 days past due in respect of its payment
obligations thereunder.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Notwithstanding anything to the contrary
contained in this Agreement, in no event shall the Unrestricted Subsidiary be
deemed to be a Subsidiary except for purposes of Sections 8.1. and 8.2.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

27

--------------------------------------------------------------------------------


 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to a Borrower
pursuant to Section 2.5.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit I, payable to the Swingline Lender, or its registered assignees,
in a principal amount equal to the amount of the Swingline Commitment as
originally in effect and otherwise duly completed.

 

“Syndication Agent” means the Person identified as such in the introductory
paragraph hereof and shall include such Person’s successors and permitted
assigns.

 

“Tangible Net Worth” means for any Person as of a given date (a) Total Asset
Value of such Person and its Subsidiaries determined on a consolidated basis for
the fiscal quarter most recently ended prior to such date for which financial
statements are available minus (b) Total Indebtedness of such Person and its
Subsidiaries determined on a consolidated basis on such date.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to a Borrower pursuant to
Section 2.1.(b).

 

“Term Loan Availability Period” means the period commencing on the Effective
Date and ending on February 13, 2013.

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Term Loan
Lender’s obligation to make a Term Loan pursuant to Section 2.2. in an amount up
to, but not exceeding the amount set forth for such Term Loan Lender on Schedule
I as such Term Loan Lender’s “Term Loan Commitment Amount” or as set forth in
any applicable Assignment and Assumption.

 

“Term Loan Commitment Percentage” means, as to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Term Loan
Commitment to (b) the aggregate amount of the Term Loan Commitments of all Term
Loan Lenders; provided, however, that if at the time of determination the Term
Loan Commitments have been terminated, the “Term Loan Commitment Percentage” of
each Term Loan Lender shall be the ratio, expressed as a percentage, of (a) the
amount of such Lender’s Term Loan to (b) the aggregate amount of the Term Loans
of all Term Loan Lenders.

 

“Term Loan Facility” means the aggregate amount of the Term Commitments at such
time, or if the Term Commitments have terminated, the aggregate outstanding
principal amount of the Term Loans at such time.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, holding any Term Loan.

 

28

--------------------------------------------------------------------------------


 

“Term Loan Maturity Date” means March 30, 2018.

 

“Term Note” means a promissory note of the Borrowers substantially in the form
of Exhibit J, payable to a Term Loan Lender or its registered assignees in a
principal amount equal to the amount of such Term Loan Lender’s Term Loan
Commitment.

 

“Titled Agents” means each of the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent, the Documentation Agents, the Senior Managing Agents, the
Managing Agents and the Co-Agents.

 

“Total Asset Value” means, with respect to a Person, at a given time, the sum
(without duplication) of all of the following of such Person and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents (other than tenant deposits
and other cash and Cash Equivalents that are subject to a Lien or a Negative
Pledge or the disposition of which is restricted in any way); plus (b) the
quotient of (i) EBITDA of such Person and its Subsidiaries for the immediately
preceding period of four consecutive fiscal quarters, divided by (ii) the
Capitalization Rate; plus (c) the GAAP book value of Properties acquired during
the four fiscal quarters most recently ended; plus (d) the GAAP book value of
all Development Properties; plus (e) the GAAP book value of Unimproved Land,
Mortgage Receivables and other promissory notes plus (f) the Structured Finance
Value; plus (g) the GAAP book value of Transition Assets; plus (h) the GAAP book
value of Investments in Unconsolidated Affiliates.  EBITDA attributable to
(x) Properties acquired or disposed of during the four fiscal quarters ending
immediately prior to any date of determination of Total Asset Value or
(y) Properties that were Development Properties at the end of such fiscal
quarter or (z) Transition Assets, shall not be included in the calculation of
Total Asset Value.  If the contribution from clause (f) or (h) above should
exceed 15% of Total Asset Value, such excess shall be excluded from the
calculation of Total Asset Value.

 

“Total Indebtedness” means, with respect to any Person at any time of
determination, all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis in accordance with GAAP applied on a consistent basis.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit S to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Transition Asset” means, at any time of determination, either (a) Property that
was acquired by a Borrower or a Subsidiary within the period of 18 months
occurring immediately preceding the date of determination and when acquired had
an Occupancy Rate of less than seventy percent (70.0%) or (b) a Property
identified by the Borrower Representative in a written notice (which may be by
telecopy or electronic mail) to the Administrative Agent on which the existing
building is undergoing a renovation or redevelopment that will result in at
least thirty percent (30%) of the total gross leasable area of such building
being unavailable for occupancy.  A Transition Asset of the type described in
clause (a) of this definition will cease to be a Transition Asset on the date
that is 18 months after the date of the acquisition of such Property, and a
Transition Asset of the type described in clause (b) of this definition will
cease to be a Transition Asset upon all improvements related to the renovation
or redevelopment having been completed for 18 months.

 

“Trust” means SL Green Capital Trust I, a Delaware statutory trust.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

29

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Unrestricted Subsidiary be deemed to be an Unconsolidated
Affiliate.

 

“Unencumbered Adjusted NOI” means, for any period, (a) Net Operating Income from
all Eligible Properties, minus (b) Capital Reserves for such period.

 

“Unencumbered Asset Value” means, without duplication (a) the Unencumbered
Adjusted NOI (excluding Net Operating Income attributable to Development
Properties and Transition Assets) for the immediately preceding period of four
consecutive fiscal quarters divided by the Capitalization Rate, plus (b) the
GAAP book value of all Eligible Properties acquired during the fiscal quarter
most recently ended, plus (c) the Structured Finance Value, plus (d) the GAAP
book value of Development Properties or Transition Assets that would be
“Eligible Properties” if fully developed; plus (e) the GAAP book value of
Mortgage Receivables held by a Borrower or a Wholly Owned Subsidiary (i) that
are not, and if held by a Subsidiary, no Borrower’s direct or indirect ownership
interest in such Subsidiary is, subject to any Lien (other than Permitted Liens)
or any Negative Pledge, and (ii) with respect to which a Borrower has a right,
directly or indirectly through a Subsidiary, to create Liens on such Mortgage
Receivables as security for Indebtedness of such Borrower and to sell, transfer
or otherwise dispose of such Mortgage Receivable, in each case, without the need
to obtain the consent of any Person.  For purposes of this definition, to the
extent that the percentage of Unencumbered Asset Value attributable to
(x) assets identified in clauses (c), (d) and (e) above would exceed 10.0% of
Unencumbered Asset Value and/or (y) Properties subject to a Ground Lease (not
including 1185 Avenue of the Americas) would exceed 10% of the Unencumbered
Asset Value, then, in the case of each of clauses (x) and (y), such excess shall
be excluded from the calculation of Unencumbered Asset Value.  Further, no
Property, Structured Finance Investment or Mortgage Receivable owned or held by
an entity other than a Borrower shall be included in the calculation of
Unencumbered Asset Value if such entity, or an entity (other than a Borrower)
that has a direct or indirect ownership interest in such entity, is an obligor
in respect of any Indebtedness (other than Nonrecourse Indebtedness of the type
described in clause (a) of the definition thereof).  For the avoidance of doubt,
in no event shall any Property, Structured Finance Investment or Mortgage
Receivable owned or held by a Single Asset Entity or SL Green Funding, if such
Person is an obligor in respect of any Indebtedness, be included in the
calculation of Unencumbered Asset Value.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Unrestricted Subsidiary” means either (a) SLG Acquisition LLC, a Delaware
limited liability company or (b) any Affiliate of SLGOP in which SLG Acquisition
LLC, and no other Affiliate of SLGOP or any other Person, owns any Equity
Interest, and in either case which has obtained or acquired an interest in any
Loan, Commitment or portion thereof from a Lender pursuant to an Offer Document
and the terms of this Agreement.

 

“Unrestricted Subsidiary Assignment Agreement” means, with respect to any
assignment to the Unrestricted Subsidiary pursuant to this Agreement, an
Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the
form of Exhibit Q attached hereto.

 

30

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary Loan” means any Loan, Commitment or Letter of Credit
Liability or portion thereof that is, or at any time was, owned by the
Unrestricted Subsidiary.

 

“Unrestricted Subsidiary Loan Retirement” has the meaning given that term in
Section 12.5.(i)(ii).

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is not Nonrecourse Indebtedness and that is secured only by a
pledge of Equity Interests shall be deemed to be Unsecured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning given that term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Wholly Owned Subsidiaries of such
Person or by such Person and one or more other Wholly Owned Subsidiaries of such
Person.  Notwithstanding anything in this definition to the contrary, SLGOP
shall be deemed to be a Wholly Owned Subsidiary of the Parent, and SL Green
Management Corp. shall be deemed to be a Wholly Owned Subsidiary of SLGOP.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower or (b)  the Administrative Agent, as
applicable.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (y) for purposes of calculating the covenants under this
Agreement or any other Loan Document, any obligations of a Person under a lease
(whether existing on the Agreement Date or

 

31

--------------------------------------------------------------------------------


 

entered into thereafter) that is not (or would not be) required to be classified
and accounted for as a capitalized lease on a balance sheet of such Person
prepared in accordance with GAAP as in effect on the Agreement Date shall not be
treated as a capitalized lease pursuant to this Agreement or the other Loan
Documents solely as a result of (1) the adoption of changes in GAAP after the
Agreement Date or (2) changes in the application of GAAP after the Agreement
Date; provided, however, that upon the request of the Administrative Agent or
the Requisite Lenders the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to any such adoption of changes in, or the application of,
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary, a reference to an
“Affiliate” means a reference to an Affiliate of the Parent and a reference to
an “Unconsolidated Affiliate” means a reference to an Unconsolidated Affiliate
of the Parent.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Eastern time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.18., each Revolving Lender severally and not jointly agrees to make
Revolving Loans to the Borrowers during the period from and including the
Effective Date to but excluding the Revolving Termination Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Revolving Lender’s Revolving Commitment.  Each borrowing of Revolving Loans that
are to be Base Rate Loans shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess thereof.  Each borrowing of
Revolving Loans that are to be LIBOR Loans shall be in an aggregate minimum of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount. 
Notwithstanding the immediately preceding two sentences but subject to
Section 2.18., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments.  Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
12:00 noon Eastern time at least one (1) Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 12:00 noon
Eastern time at least three (3) Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrower Representative shall request the
borrowing of Revolving Loans by either (i) a telephonic notice to the
Administrative Agent, promptly followed by the delivery of a Notice of
Borrowing, or (ii) delivering to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the name of the Borrower
requesting such Revolving Loans, the aggregate principal amount of the Revolving
Loans to be borrowed, the date such Revolving Loans are to be borrowed (which
must be a Business Day), the use of the proceeds of such Revolving Loans, the
Type of

 

32

--------------------------------------------------------------------------------


 

the requested Revolving Loans, and if such Revolving Loans are to be LIBOR
Loans, the initial Interest Period for such Revolving Loans.  Each Notice of
Borrowing shall be irrevocable once given and binding on the applicable
Borrower.  Prior to delivering a Notice of Borrowing, the Borrower
Representative may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrower Representative with the most recent LIBOR available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower Representative on the date of such request or as soon as
possible thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a request for borrowing under the immediately preceding subsection
(b), the Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the applicable Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 12:00 noon Eastern time on the date of such proposed Revolving
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the applicable Borrower in the
account specified in the Transfer Authorizer Designation Form, not later than
3:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the applicable Borrower the
amount of such Revolving Loan to be provided by such Lender.  In such event, if
such Lender does not make available to the Administrative Agent the proceeds of
such Revolving Loan, then such Lender and the Borrowers severally agree to pay
to the Administrative Agent on demand the amount of such Revolving Loan with
interest thereon, for each day from and including the date such Revolving Loan
is made available to the applicable Borrower but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans.  If a Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing as of the date of the borrowing.  Any payment by any Borrower shall be
without prejudice to any claim the Borrowers may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Revolving Lender.

 

(e)                                  Reallocations on the Effective Date.  On
the Effective Date, the “Revolving Commitments” under, and as defined in, the
Existing Credit Agreement (the “Existing Revolving Commitments”) of each of the
Revolving Lenders party to the Existing Credit Agreement (the “Existing
Revolving Lenders”), and the outstanding amount of all “Revolving Loans” under,
and as defined in, the Existing Credit Agreement (the “Existing Outstanding
Revolving Loans”) and the participations of the Revolving Lenders in outstanding
“Letters of Credit” and outstanding “Swingline Loans”, in each case under, and
as defined in, the Existing Credit Agreement, shall be reallocated among the
Revolving Lenders party hereto in accordance with their respective Commitment
Percentages. In order to effect such reallocations, each Revolving Lender whose
Revolving Commitment on the Effective Date exceeds its Existing Revolving
Commitment (each an “Assignee Lender”) shall be deemed to have purchased all

 

33

--------------------------------------------------------------------------------


 

right, title and interest in, and all obligations in respect of, the Existing
Revolving Commitments and Existing Outstanding Revolving Loans of the Revolving
Lenders whose Revolving Commitments are less than their respective Existing
Revolving Commitments immediately prior to the Effective Date (each an “Assignor
Lender”), so that after giving effect to such reallocation the Revolving
Commitments of each Revolving Lender will be as set forth on Schedule I and the
Revolving Lenders shall hold Revolving Loans pro rata in accordance with their
respective Revolving Commitment Percentages.  Such purchases shall be deemed to
have been effected by way of, and subject to the terms and conditions of,
Assignment and Assumptions without the payment of any related assignment fee,
and, no documents or instruments shall be, or shall be required to be, executed
in connection with such assignments (all of which are hereby waived).  The
Assignor Lenders and Assignee Lenders shall make such cash settlements among
themselves, through the Administrative Agent, as the Administrative Agent may
direct (after giving effect to any netting effected by the Administrative Agent)
with respect to such reallocations and assignments.

 

Section 2.2.  Term Loans.

 

(a)                                 Making of Term Loans.  Subject to the terms
and conditions set forth in this Agreement, each Term Loan Lender severally and
not jointly agrees to make a Term Loan to the Borrowers during the Term Loan
Availability Period, in an aggregate principal amount up to, but not exceeding,
such Term Loan Lender’s Term Loan Commitment.  Each borrowing of Term Loans that
are to be Base Rate Loans shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000.  Each borrowing of Term Loans that are to be
LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Notwithstanding the
immediately preceding two sentences, a borrowing of Term Loans may be in the
aggregate amount of the Term Loan Commitments.  Upon the earlier of (i) a Term
Loan Lender’s funding of its Term Loan or (ii) the expiration of Term Loan
Availability Period, the Term Loan Commitment of such Term Loan Lender shall
terminate.

 

(b)                                 Request for Term Loans.  Not later than
12:00 noon Eastern time at least one (1) Business Day prior to a borrowing of
Term Loans that are to be Base Rate Loans and not later than 12:00 noon Eastern
time at least three (3) Business Days prior to a borrowing of Term Loans that
are to be LIBOR Loans, the Borrower Representative shall request the borrowing
of Term Loans by either (i) a telephonic notice to the Administrative Agent,
promptly followed by the delivery of a Notice of Borrowing, or (ii) delivering
to the Administrative Agent a Notice of Borrowing.  The Borrowers may only
request one borrowing of Term Loans.  Such Notice of Borrowing shall specify the
name of the Borrower requesting the Term Loans, the aggregate principal amount
of the Term Loans to be borrowed, the date such Term Loans are to be borrowed
(which must be a Business Day), the use of the proceeds of such Term Loans, the
Type of the requested Term Loans, and if such Term Loans are to be LIBOR Loans,
the initial Interest Period for such Term Loans.  Such Notice of Borrowing shall
be irrevocable once given and binding on the applicable Borrower.  Prior to
delivering such Notice of Borrowing, the Borrower Representative may (without
specifying whether a Term Loan will be a Base Rate Loan or a LIBOR Loan) request
that the Administrative Agent provide the Borrower Representative with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrower Representative on the date of
such request or as soon as possible thereafter.

 

(c)                                  Funding of Term Loans.  Promptly after
receipt of a request for borrowing under the immediately preceding subsection
(b), the Administrative Agent shall notify each Term Loan Lender of the proposed
borrowing.  Each Term Loan Lender shall deposit an amount equal to the Term Loan
to be made by such Lender to the applicable Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
12:00 noon Eastern time on the date of such proposed Term Loans.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the applicable Borrower in the account specified
in the Transfer Authorizer Designation

 

34

--------------------------------------------------------------------------------


 

Form, not later than 3:00 p.m. Eastern time on the date of the requested
borrowing of Term Loans, the proceeds of such amounts received by the
Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Term Loan
Lenders.  With respect to Term Loans to be made after the Effective Date, unless
the Administrative Agent shall have been notified by any Term Loan Lender that
such Lender will not make available to the Administrative Agent a Term Loan to
be made by such Lender, the Administrative Agent may assume that such Lender
will make the proceeds of such Term Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
applicable Borrower the amount of such Term Loan to be provided by such Lender. 
In such event, if such Lender does not make available to the Administrative
Agent the proceeds of such Term Loan, then such Lender and the Borrowers
severally agree to pay to the Administrative Agent on demand the amount of such
Term Loan with interest thereon, for each day from and including the date such
Term Loan is made available to the applicable Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans.  If a Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Term Loan, the
amount so paid shall constitute such Lender’s Term Loan included in the
borrowing as of the date of the borrowing.  Any payment by any Borrower shall be
without prejudice to any claim the Borrowers may have against a Term Loan Lender
that shall have failed to make available the proceeds of a Term Loan to be made
by such Term Loan Lender.  The Borrower may not reborrow any portion of the Term
Loans once repaid; provided, however, the foregoing is not intended to prohibit
deemed reborrowings provided for by Section 12.20.(f).

 

Section 2.3.  Bid Rate Loans.

 

(a)                                 Bid Rate Loans.  At any time during the
period from the Effective Date to but excluding the Revolving Termination Date,
and so long as at least one of the Borrowers continues to maintain an Investment
Grade Rating from S&P or Moody’s, the Borrower Representative may, as set forth
in this Section, request the Revolving Lenders to make offers to make Bid Rate
Loans to the Borrowers in Dollars.  The Revolving Lenders may, but shall have no
obligation to, make such offers, and the Borrower Representative may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section.

 

(b)                                 Requests for Bid Rate Loans.  When a
Borrower wishes to request from the Revolving Lenders offers to make Bid Rate
Loans, the Borrower Representative shall give the Administrative Agent either
telephonic notice promptly followed by written notice, which may be by telecopy
or electronic mail (a “Bid Rate Quote Request”) so as to be received no later
than 10:00 a.m. Eastern time on (x) the Business Day immediately preceding the
date of borrowing proposed therein, in the case of an Absolute Rate Auction and
(y) the date four (4) Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction.  The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent.  The Borrower Representative may request
offers to make Bid Rate Loans for up to three (3) different Interest Periods in
any one Bid Rate Quote Request; provided that if granted each separate Interest
Period shall be deemed to be a separate borrowing (a “Bid Rate Borrowing”). 
Each Bid Rate Quote Request shall be substantially in the form of Exhibit K and
shall specify as to each Bid Rate Borrowing all of the following:

 

35

--------------------------------------------------------------------------------


 

(i)                                     the proposed date of such Bid Rate
Borrowing, which shall be a Business Day;

 

(ii)                                  the aggregate amount of such Bid Rate
Borrowing which shall be in a minimum amount of $2,000,000 and integral
multiples of $500,000 in excess thereof which shall not cause any of the limits
specified in Section 2.18. to be violated;

 

(iii)                               whether the Bid Rate Quote Request is for
LIBOR Margin Loans or Absolute Rate Loans; and

 

(iv)                              the duration of the Interest Period applicable
thereto, which shall not extend beyond the Revolving Termination Date.

 

A Bid Rate Quote Request may not be submitted within five (5) Business Days of
any other Bid Rate Quote Request having been submitted.

 

(c)                                  Bid Rate Quotes.

 

(i)                                     Each Revolving Lender may submit one or
more Bid Rate Quotes, each containing an offer to make a Bid Rate Loan in
response to any Bid Rate Quote Request; provided that, if a Bid Rate Quote
Request specified more than one Interest Period, such Revolving Lender may make
a single submission containing only one Bid Rate Quote for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Administrative Agent not
later than 9:30 a.m. Eastern time (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction and (y) on the date three (3) Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction, and in
either case the Administrative Agent shall disregard any Bid Rate Quote received
after such time; provided that the Revolving Lender then acting as the
Administrative Agent may submit a Bid Rate Quote only if it notifies the
Borrower Representative of the terms of the offer contained therein not later
than 30 minutes prior to the latest time by which the Revolving Lenders must
submit applicable Bid Rate Quotes.  Any Bid Rate Quote so made shall be
irrevocable except with the consent of the Administrative Agent given at the
request of the Borrower Representative.  Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 12.5.(h);
however, such Lender shall not be required to specify in its Bid Rate Quote
whether such Bid Rate Loan will be funded by such Designated Lender.

 

(ii)                                  Each Bid Rate Quote shall be substantially
in the form of Exhibit L and shall specify:

 

(A)                               the proposed date of borrowing and the
Interest Period therefor;

 

(B)                               the principal amount of the Bid Rate Loan for
which each such offer is being made; provided that the aggregate principal
amount of all Bid Rate Loans for which a Revolving Lender submits Bid Rate
Quotes (x) may be greater or less than the Revolving Commitment of such
Revolving Lender but (y) shall not exceed the principal amount of the Bid Rate
Borrowing for a particular Interest Period for which offers were requested;
provided further that any Bid Rate Quote shall be in a minimum amount of
$2,000,000 and integral multiples of $500,000 in excess thereof;

 

(C)                               in the case of an Absolute Rate Auction, the
rate of interest per annum (rounded upwards, if necessary, to the nearest
1/1,000th of 1%) offered for each such Absolute Rate Loan (the “Absolute Rate”);

 

36

--------------------------------------------------------------------------------


 

(D)                               in the case of a LIBOR Auction, the margin
above or below applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR
Margin Loan, expressed as a percentage (rounded upwards, if necessary, to the
nearest 1/1,000th of 1%) to be added to (or subtracted from) the applicable
LIBOR; and

 

(E)                                the identity of the quoting Revolving Lender.

 

Unless otherwise agreed by the Administrative Agent and the Borrower
Representative, no Bid Rate Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Bid Rate Quote Request and, in particular, no Bid Rate Quote
may be conditioned upon acceptance by the Borrower Representative of all (or
some specified minimum) of the principal amount of the Bid Rate Loan for which
such Bid Rate Quote is being made.

 

(d)                                 Notification by Administrative Agent.  The
Administrative Agent shall, as promptly as practicable after the Bid Rate Quotes
are submitted (but in any event not later than 10:30 a.m. Eastern time (x) on
the proposed date of borrowing, in the case of an Absolute Rate Auction or
(y) on the date three (3) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction), notify the Borrower Representative of the terms
(i) of any Bid Rate Quote submitted by a Revolving Lender that is in accordance
with Section 2.3.(c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such
Revolving Lender with respect to the same Bid Rate Quote Request.  Any such
subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote.  The Administrative Agent’s notice to the
Borrower Representative shall specify (A) the aggregate principal amount of the
Bid Rate Borrowing for which Bid Rate Quotes have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Revolving Lender (identifying the Revolving Lender that made each Bid
Rate Quote).

 

(e)                                  Acceptance by Borrower Representative.

 

(i)                                     Not later than 11:00 a.m. Eastern time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, the Borrower Representative shall
notify the Administrative Agent of its acceptance or nonacceptance of the Bid
Rate Quotes so notified to it pursuant to Section 2.3.(d). which notice shall be
in the form of Exhibit M.  In the case of acceptance, such notice shall specify
the aggregate principal amount of Bid Rate Quotes for each Interest Period that
are accepted.  The failure of the Borrower Representative to give such notice by
such time shall constitute nonacceptance.  The Borrower Representative may
accept any Bid Rate Quote in whole or in part; provided that:

 

(A)                               the aggregate principal amount of each Bid
Rate Borrowing may not exceed the applicable amount set forth in the related Bid
Rate Quote Request;

 

(B)                               the aggregate principal amount of each Bid
Rate Borrowing shall comply with the provisions of Section 2.3.(b)(ii) and
together with all other Bid Rate Loans then outstanding shall not cause the
limits specified in Section 2.18. to be violated;

 

(C)                               acceptance of Bid Rate Quotes may be made only
in ascending order of Absolute Rates or LIBOR Margins, as applicable, in each
case beginning with the lowest rate so offered;

 

37

--------------------------------------------------------------------------------


 

(D)                               any acceptance in part by the Borrower
Representative shall be in a minimum amount of $1,000,000 and integral multiples
of $500,000 in excess thereof; and

 

(E)                                the Borrower Representative may not accept
any Bid Rate Quote that fails to comply with Section 2.3.(c) or otherwise fails
to comply with the requirements of this Agreement.

 

(ii)                                  If Bid Rate Quotes are made by two or more
Revolving Lenders with the same Absolute Rates or LIBOR Margins, as applicable,
for a greater aggregate principal amount than the amount in respect of which Bid
Rate Quotes are permitted to be accepted for the related Interest Period, the
principal amount of Bid Rate Loans in respect of which such Bid Rate Quotes are
accepted shall be allocated by the Administrative Agent among such Revolving
Lenders in proportion to the aggregate principal amount of such Bid Rate
Quotes.  Determinations by the Administrative Agent of the amounts of Bid Rate
Loans shall be conclusive in the absence of manifest error.

 

(f)                                   Obligation to Make Bid Rate Loans.  The
Administrative Agent shall promptly (and in any event not later than (x) 12:00
noon Eastern time on the proposed date of borrowing of Absolute Rate Loans and
(y) on the date three (3) Business Days prior to the proposed date of borrowing
of LIBOR Margin Loans) notify each Revolving Lender as to whose Bid Rate Quote
has been accepted and the amount and rate thereof.  A Revolving Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(h). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee in respect of
such Bid Rate Loan and be entitled to receive payment thereof when due.  No
Revolving Lender shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded.  Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 1:30 p.m. Eastern time
on the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower to whom such Bid Rate Loan is
to be made.  The amount so received by the Administrative Agent shall, subject
to the terms and conditions of this Agreement, be made available to such
Borrower not later than 2:00 p.m. Eastern time on such date by depositing the
same, in immediately available funds, in an account of such Borrower designated
by the Borrower Representative.

 

(g)                                  No Effect on Commitment.  Except for the
purpose and to the extent expressly stated in Sections 2.13. and 2.18., the
amount of any Bid Rate Loan made by any Revolving Lender shall not constitute a
utilization of such Revolving Lender’s Revolving Commitment.

 

Section 2.4.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.18., the
Issuing Bank, on behalf of the Revolving Lenders, agrees to issue for the
accounts of the Borrowers and their Subsidiaries during the period from and
including the Effective Date to, but excluding, the date thirty (30) days prior
to the Revolving Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $250,000,000 as such amount may be reduced from time
to time in accordance with the terms hereof (the “L/C Commitment Amount”).

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to

 

38

--------------------------------------------------------------------------------


 

approval by the Issuing Bank and the Borrower Representative.  Notwithstanding
the foregoing, in no event may (i) the expiration date of any Letter of Credit
extend beyond the date that is thirty (30) days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is thirty (30) days prior to the Revolving
Termination Date.  Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (in which case, such Letter of Credit shall be an
“Extended Letter of Credit”), so long as the Borrowers deliver to the
Administrative Agent for its benefit and the benefit of the Issuing Bank and the
Lenders no later than 30 days prior to the Revolving Termination Date Cash
Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit.  If the Borrowers fail to provide Cash Collateral with respect to any
Extended Letter of Credit by the date 30 days prior to the Revolving Termination
Date, such failure shall be treated as a drawing under such Extended Letter of
Credit (in an amount equal to the maximum Stated Amount of such Letter of
Credit), which shall be reimbursed (or participations therein funded) in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit. 
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower Representative).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower Representative shall give the Issuing Bank and the
Administrative Agent written notice (or a telephonic notice promptly confirmed
in writing) at least five (5) Business Days (or such shorter period as may be
acceptable to the Issuing Bank and the Administrative Agent in their sole
discretion) prior to the requested date of issuance of a Letter of Credit, such
notice to describe in reasonable detail the proposed terms of such Letter of
Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Borrower or Subsidiary for
whose account such Letter of Credit is to be issued, (ii) initial Stated Amount,
(iii) beneficiary, and (iv) expiration date. The Borrower or Subsidiary for
whose account a Letter of Credit is to be issued shall also execute and deliver
such customary applications and agreements for standby letters of credit, and
other forms as requested from time to time by the Issuing Bank; provided that in
the case of a Letter of Credit issued for the account of a Subsidiary, a
Borrower shall co-sign the application for such Letter of Credit.  Provided the
Borrower Representative has given the notice prescribed by the first sentence of
this subsection and the applicable Borrower or Subsidiary has delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 5.2., the Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days following the date after which the Issuing Bank has received
all of the items required to be delivered to it under this subsection.  The
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause the Issuing Bank or any Revolving
Lender to exceed any limits imposed by, any Applicable Law.  References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of the Borrower
Representative, the Issuing Bank shall deliver to the Borrower Representative a
copy of each issued Letter of Credit within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

39

--------------------------------------------------------------------------------


 

(d)                                 Reimbursement Obligations.  Upon receipt by
the Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, the Issuing Bank shall promptly notify the
Borrower Representative and the Administrative Agent of the amount to be paid by
the Issuing Bank as a result of such demand and the date on which payment is to
be made by the Issuing Bank to such beneficiary in respect of such demand;
provided, however, that the Issuing Bank’s failure to give, or delay in giving,
such notice shall not discharge any Borrower in any respect from the applicable
Reimbursement Obligation.  Each Borrower hereby absolutely, unconditionally and
irrevocably, and jointly and severally, agrees to pay and reimburse the Issuing
Bank for the amount of each demand for payment under any such Letter of Credit
at or prior to the date on which payment is to be made by the Issuing Bank to
the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.  Each Borrower confirms that it shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under any Letter
of Credit issued or outstanding hereunder in support of any obligations of, or
for the account of, a Subsidiary.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower Representative shall advise the Administrative Agent and the Issuing
Bank whether or not the applicable Borrower intends to borrow hereunder to
finance its obligation to reimburse the Issuing Bank for the amount of the
related demand for payment and, if it does, the Borrower Representative shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower Representative fails to so advise
the Administrative Agent and the Issuing Bank, or if the Borrowers fail to
reimburse the Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which the Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article V. would permit the making of Revolving Loans, the Borrower for whose
account such Letter of Credit was issued shall be deemed to have requested a
borrowing of Revolving Loans (which shall be Base Rate Loans) in an amount equal
to the unpaid Reimbursement Obligation, and the Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available by such Revolving Lender to the Administrative Agent not later
than 1:00 p.m. Eastern time and (ii) if such conditions would not permit the
making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply.  The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

(f)                                   Effect of Letters of Credit on
Commitments.  Upon the issuance by the Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 

(g)                                  Issuing Bank’s Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the Issuing
Bank shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  Each Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Bank, the Administrative Agent or any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of Letters

 

40

--------------------------------------------------------------------------------


 

of Credit shall not be affected in any manner by, (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
facsimile, electronic mail, telecopy or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Bank, the Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Bank’s or the Administrative Agent’s rights or powers hereunder. 
Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to any Borrower, the Administrative Agent or any
Lender.  In this connection, the obligation of each Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which any Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between any Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of any Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of each Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), no Borrower shall
have any obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment.  Except as otherwise provided
in this Section, nothing in this Section shall affect any rights that any
Borrower may have with respect to the gross negligence or willful misconduct of
the Administrative Agent, the Issuing Bank or any Lender with respect to any
Letter of Credit.

 

41

--------------------------------------------------------------------------------


 

(h)                                 Amendments, Etc.  The issuance by the
Issuing Bank of any amendment, supplement or other modification to any Letter of
Credit shall be subject to the same conditions applicable under this Agreement
to the issuance of new Letters of Credit (including, without limitation, that
the request therefor be made through the Issuing Bank), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Administrative Agent and the Revolving Lenders
required by Section 12.6. shall have consented thereto.  In connection with any
such amendment, supplement or other modification, the Borrowers jointly and
severally agree to pay the fees, if any, payable under the last sentence of
Section 3.5.(d).

 

(i)                                     Lenders’ Participation in Letters of
Credit.   Each Revolving Lender, immediately upon the issuance by the Issuing
Bank of any Letter of Credit (or in the case of Existing Letters of Credit, upon
the Agreement Date), shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from the Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Revolving Lender’s Revolving Commitment Percentage of the liability of the
Issuing Bank with respect to such Letter of Credit and each Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to the Issuing Bank to pay and
discharge when due, such Revolving Lender’s Revolving Commitment Percentage of
the Issuing Bank’s liability under such Letter of Credit.  In addition, upon the
making of each payment by a Revolving Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, the Administrative
Agent or such Revolving Lender, acquire (i) a participation in an amount equal
to such payment in the Reimbursement Obligation owing to the Issuing Bank in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Revolving Lender’s Revolving Commitment Percentage in any interest or
other amounts payable by any Borrower in respect of such Reimbursement
Obligation (other than the Fees payable to the Issuing Bank pursuant to the
second and the last sentences of Section 3.5.(d)).

 

(j)                                    Payment Obligation of Lenders.  Each
Revolving Lender severally agrees to pay to the Administrative Agent, for the
account of the Issuing Bank, on demand in immediately available funds in Dollars
the amount of such Revolving Lender’s Revolving Commitment Percentage of each
drawing paid by the Issuing Bank under each Letter of Credit to the extent such
amount is not reimbursed by the applicable Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, subject to Section 3.9(d), the maximum amount that
any Revolving Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Revolving Lender’s Revolving
Commitment Percentage of such drawing.  If the notice referenced in the second
sentence of Section 2.4.(e) is received by a Revolving Lender not later than
12:00 noon Eastern time, then such Revolving Lender shall make such payment
available to the Administrative Agent not later than 3:00 p.m. Eastern time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 1:00 p.m. Eastern time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make payments to
the Administrative Agent under this subsection and in respect of its
participation interest under the immediately preceding subsection (i), and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of any Borrower or any Subsidiary, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 10.1.(e) or (f), (iv) the termination of the Revolving
Commitments or (v) the delivery of Cash Collateral in respect of any Extended
Letter of Credit.  Each such payment to the Administrative

 

42

--------------------------------------------------------------------------------


 

Agent for the account of the Issuing Bank shall be made without any offset,
abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Lenders.  Promptly following
any change in Letters of Credit outstanding, the Issuing Bank shall deliver to
the Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower Representative, a notice describing the aggregate amount
of all Letters of Credit outstanding at such time.  Upon the request of any
Revolving Lender from time to time, the Issuing Bank shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.  Other than as set forth in this subsection, the
Issuing Bank shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder.  The failure of the
Issuing Bank to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)                                     Existing Letters of Credit.  Each of the
Borrowers, the Issuing Bank and the Revolving Lenders agrees that each of the
letters of credit described on Schedule 2.4.(l) (each an “Existing Letter of
Credit”) shall, from and after the Original Effective Date, be deemed to be a
Letter of Credit issued under this Agreement and shall be subject to and
governed by the terms and conditions of this Agreement and the other Loan
Documents.

 

(m)                             Extended Letters of Credit.  Each Revolving
Lender confirms that its obligations under the immediately preceding subsections
(i) and (j) shall be reinstated in full and apply if the delivery of any Cash
Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.5.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.18., the Swingline
Lender agrees to make Swingline Loans to the Borrowers, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$200,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.  If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time, the Borrowers shall immediately pay the Administrative
Agent for the account of the Swingline Lender the amount of such excess. 
Subject to the terms and conditions of this Agreement, the Borrowers may borrow,
repay and reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower Representative shall give the Administrative Agent and the
Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan.  Each Notice of
Swingline Borrowing shall identify the Borrower to obtain the applicable
Swingline Loan and shall be delivered to the Administrative Agent and the
Swingline Lender no later than 2:00 p.m. Eastern time on the proposed date of
such borrowing.  Any telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower Representative pursuant to a Notice of
Swingline Borrowing sent the Administrative Agent and to the Swingline Lender by
telecopy on the same day of the giving of such telephonic notice.  Not later
than 4:00 p.m. Eastern time on the date of the requested Swingline Loan and
subject to satisfaction of the applicable conditions set forth in Section 5.2.
for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the applicable Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower Representative in the
Notice of Swingline Borrowing.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin or at such other rate or rates as the Borrower
Representative and the Swingline Lender may agree from time to time in writing. 
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)).  All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower Representative may
otherwise agree in writing in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $100,000 and integral multiples of
$100,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower Representative.  Any voluntary prepayment of a
Swingline Loan must be in integral multiples of $100,000 or the aggregate
principal amount of all outstanding Swingline Loans (or such other minimum
amounts upon which the Swingline Lender and the Borrower Representative may
agree) and in connection with any such prepayment, the Borrower Representative
must give the Swingline Lender and the Administrative Agent prior notice thereof
(which may be by telephone (promptly followed by a written notice), telecopy or
electronic mail)  no later than 1:00 p.m. Eastern time on the day of such
prepayment.  The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  Each Borrower jointly and severally agrees to repay each Swingline Loan
within one Business Day of demand therefor by the Swingline Lender and, in any
event, within five (5) Business Days after the date such Swingline Loan was
made; provided that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan.  Notwithstanding the foregoing, each Borrower agrees to repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Swingline Maturity Date (or such earlier date as
the Swingline Lender and the Borrower Representative may agree in writing).  In
lieu of demanding repayment of any outstanding Swingline Loan from the
Borrowers, the Swingline Lender may, on behalf of the Borrowers (which hereby
irrevocably direct the Swingline Lender to act on their behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Revolving Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 12:00 noon Eastern time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 12:00 noon
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the occurrence of any
of the Defaults or Events of Default described in Sections 10.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and

 

44

--------------------------------------------------------------------------------


 

shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against the
Administrative Agent, the Swingline Lender or any other Person whatsoever,
(ii) the occurrence or continuation of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 10.1. (e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender or any Borrower, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  If such amount is not in fact made available
to the Swingline Lender by any Revolving Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein).  Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).

 

Section 2.6.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  Each Borrower jointly and severally
promises to pay to the Administrative Agent for the account of each Lender
interest on the unpaid principal amount of each Loan made by such Lender to any
Borrower for the period from and including the date of the making of such Loan
to but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin;

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin;

 

(iii)                               if such Loan is an Absolute Rate Loan, at
the Absolute Rate for such Loan for the Interest Period therefor quoted by the
Lender making such Loan in accordance with Section 2.3.; and

 

(iv)                              if such Loan is a LIBOR Margin Loan, at LIBOR
for such Loan for the Interest Period therefor plus the LIBOR Margin quoted by
the Lender making such Loan in accordance with Section 2.3.

 

Notwithstanding the foregoing, while an Event of Default exists, each Borrower
jointly and severally agrees to pay to the Administrative Agent for the account
of each Lender and the Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by any
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the

 

45

--------------------------------------------------------------------------------


 

first full calendar month occurring after the Effective Date and (ii) on any
date on which the principal balance of such Loan is due and payable in full
(whether at maturity, due to acceleration or otherwise).  Interest payable at
the Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrowers for all purposes,
absent manifest error.

 

Section 2.7.  Number of Interest Periods.

 

There may be no more than 10 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively outstanding at the same time.

 

Section 2.8.  Repayment of Loans.

 

(a)                                 Revolving Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Termination
Date.

 

(b)                                 Term Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Term Loan Maturity Date.

 

(c)                                  Bid Rate Loans.  Each Borrower jointly and
severally agrees to repay the entire outstanding principal amount of, and all
accrued interest on, each Bid Rate Loan on the last day of the Interest Period
of such Bid Rate Loan.

 

Section 2.9.  Prepayments.

 

(a)                                 Optional.  Subject to Section 4.4., any
Borrower may prepay any Revolving Loan or Term Loan at any time without premium
or penalty.  Except as required to comply with the provisions of
Section 2.9.(b)(ii), a Bid Rate Loan may only be prepaid with the prior written
consent of the Revolving Lender holding such Bid Rate Loan.  The Borrower
Representative shall give the Administrative Agent at least two (2) Business
Days prior notice (which may be by telephone (promptly followed by a written
notice), telecopy or electronic mail) of the prepayment of any Revolving Loan or
Term Loan.  Each voluntary prepayment of Revolving Loans or Term Loan shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess thereof (or, if less, the aggregate principal amount of such Class of
Loans then outstanding).

 

(b)                                 Mandatory.

 

(i)                                     Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and Bid Rate Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrowers jointly and severally agree to pay immediately upon
demand to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans, Bid Rate Loans and/or
Letter of Credit Liabilities), the amount of such excess.

 

(ii)                                  Bid Rate Facility Overadvance.  If at any
time the aggregate principal amount of all outstanding Bid Rate Loans exceeds
one-half of the aggregate amount of all Revolving Commitments at such time, the
Borrowers jointly and severally agree to pay immediately upon

 

46

--------------------------------------------------------------------------------


 

demand to the Administrative Agent for the accounts of the applicable Lenders
the amount of such excess.

 

(iii)                               Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (b)(i) shall be applied to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  Amounts paid under the preceding
subsection (b)(ii) shall be applied in accordance with Section 3.2.(g).  If any
Borrower is required to pay any outstanding LIBOR Loans or LIBOR Margin Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrowers jointly and severally agree to pay all amounts due under
Section 4.4.

 

Section 2.10.  Continuation.

 

So long as no Default or Event of Default exists, any Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
Representative giving to the Administrative Agent a Notice of Continuation not
later than 12:00 noon Eastern time on the third Business Day prior to the date
of any such Continuation.  Such notice of a Continuation shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each applicable Lender of the proposed
Continuation.  If the Borrower Representative shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11. or
such Borrower’s failure to comply with any of the terms of such Section.

 

Section 2.11.  Conversion.

 

Any Borrower may on any Business Day, upon the Borrower Representative giving of
a Notice of Conversion to the Administrative Agent by telecopy, electronic mail
or other similar form of communication, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted into a LIBOR Loan if a Default or Event of Default exists. 
Each Conversion of Base Rate Loans of the same Class into LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.  Each such Notice of Conversion shall be
given not later than 12:00 noon Eastern time three (3) Business Days prior to
the date of any proposed Conversion.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type and Class of Loan to be

 

47

--------------------------------------------------------------------------------


 

Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable and binding
on the Borrowers once given.

 

Section 2.12.  Notes.

 

(a)                                 Notes.  Except in the case of a Revolving
Lender that has requested that it not receive a Revolving Note, the Revolving
Loans made by each Revolving Lender shall, in addition to this Agreement, also
be evidenced by a Revolving Note, payable to such Revolving Lender, or its
registered assignees, in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.  Except in the
case of a Revolving Lender that has requested that it not receive a Bid Rate
Note, the Bid Rate Loans made by a Revolving Lender to the Borrowers shall, in
addition to this Agreement, also be evidenced by a Bid Rate Note payable to such
Revolving Lender, or its registered assignees.  The Swingline Loans made by the
Swingline Lender to the Borrowers shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to the Swingline Lender, or its registered
assignees.  Except in the case of a Term Loan Lender that has requested that it
not receive a Term Note, the Term Loans made by each Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a Term Note, payable to such
Term Loan Lender, or its registered assignees, in a principal amount equal to
the amount of its Term Loan Commitment as originally in effect and otherwise
duly completed.

 

(b)                                 Records.  The date, amount, interest rate,
Class, Type and duration of Interest Periods (if applicable) of each Loan made
by each Lender to any Borrower, and each payment made on account of the
principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on such Borrower absent manifest error; provided,
however, that (i) the failure of a Lender to make any such record shall not
affect the obligations of such Borrower under any of the Loan Documents and
(ii) if there is a discrepancy between such records of a Lender and the records
maintained by the Administrative Agent pursuant to Sections 3.8. and 12.5.(c),
in the absence of manifest error, the records maintained by the Administrative
Agent pursuant to Sections 3.8. and 12.5.(c) shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower Representative of (i) written notice from a
Lender that a Note of such Lender has been lost, stolen, destroyed or mutilated,
and (ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrowers, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrowers shall at their own expense execute and deliver to such Lender a new
Note dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.13.  Voluntary Reductions of the Revolving Commitment.

 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than three (3) Business Days prior written
notice (which may be by telecopy or electronic mail) from the Borrower
Representative to the Administrative Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Revolving Commitments shall not be less than $50,000,000 and integral multiples
of $10,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (a “Revolving Commitment Reduction Notice”); provided, however, a
Revolving Commitment Reduction Notice may

 

48

--------------------------------------------------------------------------------


 

state that such notice is conditioned upon the effectiveness of a refinancing of
all outstanding Revolving Loans, in which case such Revolving Commitment
Reduction Notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date of such
Revolving Commitment Reduction Notice) if such condition is not satisfied. 
Promptly after receipt of a Revolving Commitment Reduction Notice the
Administrative Agent shall notify each Revolving Lender of the proposed
termination or Revolving Commitment reduction.  The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated.  The Borrowers jointly and severally agree to pay all interest and
fees on the Revolving Loans accrued to the date of such reduction or termination
of the Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Revolving Lender in accordance with Section 4.4.

 

Section 2.14.  Extension of Revolving Termination Date.

 

The Borrowers shall have the right, exercisable two times, to extend the
Revolving Termination Date by six months for each extension.  The Borrowers may
exercise such right only by the Borrower Representative executing and delivering
to the Administrative Agent at least 90 days but not more than 180 days prior to
the current Revolving Termination Date, a written request for such extension (an
“Extension Request”).  The Administrative Agent shall forward to each Revolving
Lender a copy of the Extension Request delivered to the Administrative Agent
promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for six months
effective upon receipt of the Extension Request and payment of the fee referred
to in the following clause (b): (a) immediately prior to such extension and
immediately after giving effect thereto, (i) no Event of Default shall exist and
no Default under any of subsections (a), (e) or (f) of Section 10.1. shall exist
and (ii) the representations and warranties made or deemed made by each Borrower
in the Loan Documents to which any of them is a party, shall be true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of the date of such extension with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents and (b) the Borrowers shall have paid the Fees payable under
Section 3.5.(e).

 

Section 2.15.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrowers shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the Issuing Bank, for deposit into the Letter
of Credit Collateral Account, an amount of money equal to the amount of such
excess.

 

Section 2.16.  Joint and Several Liability of the Borrowers.

 

(a)                                 The obligations of each Borrower hereunder
and under the other Loan Documents to which any Borrower is a party shall be
joint and several, and, accordingly, each Borrower confirms that it is liable
for the full amount of the Obligations, regardless of whether incurred by such
Borrower or any other Borrower.

 

49

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower represents and warrants to the
Administrative Agent, the Issuing Bank and the Lenders that the Borrowers,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Lenders through their collective efforts.

 

(c)                                  None of the Administrative Agent, the
Issuing Bank or any Lender shall be obligated or required before enforcing any
Loan Document against a Borrower: (a)  to pursue any right or remedy it may have
against any other Borrower or any other Person or commence any suit or other
proceeding against any other Borrower or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any other
Borrower or any other Person; or (c) to make demand of any other Borrower or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by the Administrative Agent, the Issuing Bank or any Lender which
may secure any of the Obligations.

 

(d)                                 It is the intent of each Borrower, the
Administrative Agent, the Issuing Bank and the Lenders that in any proceeding of
the types described in Sections 10.1.(e) or 10.1.(f), a Borrower’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Borrower hereunder to be avoidable
or unenforceable against such Borrower in such proceeding as a result of
Applicable Law, including without limitation, (i) Section 548 of the Bankruptcy
Code and (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Borrower hereunder
shall be determined in any such proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of a Borrower
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Borrower shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Borrower hereunder, to be subject to
avoidance under the Avoidance Provisions.  This subsection is intended solely to
preserve the rights of the Administrative Agent, the Issuing Bank and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Borrower hereunder to be subject to avoidance under the Avoidance
Provisions, and no Borrower or any other Person shall have any right or claim
under this Section that would not otherwise be available to such Person under
the Avoidance Provisions.

 

(e)                                  To the extent that any Borrower shall be
required hereunder to pay any portion of the Obligations exceeding the greater
of (a) the amount of the value actually received by such Borrower and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Borrower would otherwise have paid if such Borrower had paid the aggregate
amount of Obligations (excluding the amount paid by any other Person) in the
same proportion as such Borrower’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all of the Borrowers on such date,
then such Borrower shall be reimbursed by each other Borrower for the amount of
such excess pro rata, based on the respective net worth of such other Borrower
on such date.

 

(f)                                   Each Borrower assumes all responsibility
for being and keeping itself informed of the financial condition of the other
Borrowers, and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Borrower assumes and incurs hereunder, and agrees that none of the
Administrative Agent, the Issuing Bank or any Lender shall have any duty
whatsoever to advise any Borrower of information regarding such circumstances or
risks.

 

50

--------------------------------------------------------------------------------


 

Section 2.17.  Borrower Representative.

 

Each Borrower hereby appoints the Parent to act as its agent for all purposes
under the Loan Documents (including, without limitation, with respect to all
matters related to the borrowing and repayment of Loans, the issuance of Letters
of Credit and the giving and receiving of notices under or in respect of the
Loan Documents) (in such capacity, the “Borrower Representative”).  Each
Borrower acknowledges and agrees that (i) the Borrower Representative may
execute such documents as the Borrower Representative deems appropriate in its
sole discretion, and with respect to any such document executed by only the
Borrower Representative, each Borrower shall be bound by and obligated by all of
the terms of any such document, (ii) any notice or other communication delivered
by the Administrative Agent, the Issuing Bank or any Lender hereunder to the
Borrower Representative shall be deemed to have been delivered to each Borrower
and (iii) the Administrative Agent and the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrowers or the
Borrower Representative.  Each Borrower agrees that any action taken by the
Borrower Representative without the consent of, or notice to, such Borrower
shall not release or discharge such Borrower from its obligations hereunder.

 

Section 2.18.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, no Revolving Lender
shall make any Bid Rate Loan, the Issuing Bank shall not be required to issue a
Letter of Credit and no reduction of the Revolving Commitments pursuant to
Section 2.13. shall take effect, if immediately after the making of such
Revolving Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments:

 

(a)                                 the aggregate principal amount of all
outstanding Revolving Loans, Bid Rate Loans and Swingline Loans, together with
the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Revolving Commitments at such time; or

 

(b)                                 the aggregate principal amount of all
outstanding Bid Rate Loans would exceed 50.0% of the aggregate amount of the
Revolving Commitments at such time.

 

Section 2.19.  Increase in Revolving Commitments.

 

The Borrowers shall have the right to request increases in the aggregate amount
of the Revolving Commitments by the Borrower Representative providing written
notice (which may be by telecopy or electronic mail) to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $1,500,000,000 less the amount of any voluntary
reductions of the Revolving Commitments made pursuant to Section 2.13.  Each
such increase in the Revolving Commitments must be in an aggregate minimum
amount of $100,000,000 and integral multiples of $50,000,000 in excess thereof. 
The Administrative Agent, in consultation with the Borrower Representative,
shall manage all aspects of the syndication of such increase in the Revolving
Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders.  No Lender shall be
obligated in any way whatsoever to increase its Revolving Commitment or provide
a new Revolving Commitment, and any new Revolving Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee.  If a new Revolving Lender becomes a party to this Agreement,
or if any existing Revolving Lender is increasing its Revolving Commitment, such
Lender shall on the date

 

51

--------------------------------------------------------------------------------


 

it becomes a Revolving Lender hereunder (or in the case of an existing Revolving
Lender, increases its Revolving Commitment) (and as a condition thereto)
purchase from the other Revolving Lenders its Revolving Commitment Percentage
or, in the case of a Revolving Lender increasing its Revolving Commitment, the
amount of the increase in its Revolving Commitment Percentage (determined with
respect to the Revolving Lenders’ respective Revolving Commitments and after
giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Revolving Lenders, in same day funds, an amount equal to the sum
of (A) the portion of the outstanding principal amount of such Revolving Loans
to be purchased by such Revolving Lender, plus (B) the aggregate amount of
payments previously made by the other Revolving Lenders under
Section 2.4.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrowers jointly and severally agree to pay to the
Revolving Lenders amounts payable, if any, to such Revolving Lenders under
Section 4.4. as if such purchase were a prepayment of any such Revolving Loans. 
Effecting the increase of the Revolving Commitments under this Section is
subject to the following conditions precedent:  (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by any Borrower in any Loan
Document to which such Borrower is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted hereunder, and (z)  the Administrative Agent shall have received each
of the following, in form and substance satisfactory to the Administrative
Agent:  (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of all corporate, partnership
or other necessary action taken by the Borrowers to authorize such increase; and
(ii) an opinion of counsel to the Borrowers and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) new Revolving Notes executed by the Borrowers,
payable to any new Lenders and replacement Revolving Notes executed by the
Borrowers, payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments.  In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section any Revolving
Lender becoming a party hereto shall execute such documents and agreements as
the Administrative Agent may reasonably request.

 

Section 2.20.  Funds Transfer Disbursements.

 

(a)                                 Generally.  Each Borrower hereby authorizes
the Administrative Agent to disburse the proceeds of any Loan made by the
Lenders or any of their Affiliates pursuant to the Loan Documents as requested
by an authorized representative of such Borrower to any of the accounts
designated in the Transfer Authorizer Designation Form.  Each Borrower agrees to
be bound by any transfer request: (i) authorized or transmitted by the Borrower
Representative or such Borrower; or (ii) made in such Borrower’s name and
accepted by the Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by such Borrower.  Each
Borrower further agrees and acknowledges that the Administrative Agent may rely
solely on any bank routing number or identifying bank account number or name
provided by the Borrower Representative or such Borrower to effect a wire or
funds transfer even if the information provided by the Borrower Representative
or such Borrower identifies a different bank or account holder than named by the
Borrower Representative or

 

52

--------------------------------------------------------------------------------


 

such Borrower.  The Administrative Agent is not obligated or required in any way
to take any actions to detect errors in information provided by the Borrower
Representative or any Borrower.  If the Administrative Agent takes any actions
in an attempt to detect errors in the transmission or content of transfer
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, each Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and any Borrower.  Each Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
Representative or such Borrower of such transfer.

 

(b)                                 Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender or prohibited by any Governmental Authority,
(iii) cause the Administrative Agent or any Lender to violate any Federal
Reserve or other regulatory risk control program or guideline or (iv) otherwise
cause the Administrative Agent or any Lender to violate any Applicable Law or
regulation.

 

(c)                                  Limitation of Liability.  None of the
Administrative Agent, the Issuing Bank or any Lender shall be liable to any
Borrower or any other parties for (i) errors, acts or failures to act of others,
including other entities, banks, communications carriers or clearinghouses,
through which any Borrower’s transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Administrative
Agent, the Issuing Bank or any Lender, (ii) any loss, liability or delay caused
by fires, earthquakes, wars, civil disturbances, power surges or failures, acts
of government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Bank’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, the Issuing Bank, any Lender or any
Borrower knew or should have known the likelihood of these damages in any
situation.  None of the Administrative Agent, the Issuing Bank or any Lender
makes any representations or warranties other than those expressly made in this
Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrowers.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by any Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 12:00 noon Eastern time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 10.5., each Borrower shall, at the time of such Borrower’s making a
payment under this Agreement or any other Loan Document, specify to the
Administrative Agent the amounts payable by such Borrower hereunder to which
such payment is to be applied.  Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender by wire transfer of immediately available funds in accordance
with the wiring instructions provided by such Lender to the Administrative Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender.

 

53

--------------------------------------------------------------------------------


 

Each payment received by the Administrative Agent for the account of the Issuing
Bank under this Agreement shall be paid to the Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by the Issuing Bank to the Administrative Agent from time to time, for the
account of the Issuing Bank.  In the event the Administrative Agent fails to pay
such amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrowers.  Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due from a
Borrower to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of 3.5.(d), and Section 3.5.(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders, pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to the respective Lenders; (f) the Conversion
and Continuation of Revolving Loans or Term Loans, as applicable, of a
particular Type (other than Conversions provided for by Sections 4.1.(c) and
4.5.) shall be made pro rata among the Revolving Lenders or Term Loan Lenders,
as applicable, according to the amounts of their respective Revolving Loans or
Term Loans, as applicable, and the then current Interest

 

54

--------------------------------------------------------------------------------


 

Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (g) each prepayment of principal of Bid Rate Loans by any Borrower
pursuant to Section 2.9.(b)(ii) shall be made for account of the Lenders then
owed Bid Rate Loans pro rata in accordance with the respective unpaid principal
amounts of the Bid Rate Loans then owing to each such Lender; (h) the Revolving
Lenders’ participation in, and payment obligations in respect of, Swingline
Loans under Section 2.5. shall be in accordance with their respective Revolving
Commitment Percentages; and (i) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.4. shall be
in accordance with their respective Revolving Commitment Percentages.  All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Revolving Lender shall have acquired a participating interest in
any such Swingline Loan pursuant to Section 2.5.(e), in which case such payments
shall be pro rata in accordance with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to a Borrower under this Agreement or shall obtain payment on any
other Obligation owing by a Borrower through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of a Borrower to a Lender (other than any payment in respect of Specified
Derivatives Obligations) not in accordance with the terms of  this Agreement and
such payment should be distributed to other Lenders in accordance with
Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the applicable Loans made by such
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  Each
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of any Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrowers jointly and severally agree to pay to the Administrative Agent and
each Lender all loan fees as have been agreed to in writing by any Borrower and
the Administrative Agent.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Facility Fees. During the period from the
Effective Date to but excluding the Revolving Termination Date, the Borrowers
jointly and severally agree to pay to the Administrative Agent for the account
of the Revolving Lenders a facility fee equal to the daily aggregate amount of
the Revolving Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  Each Borrower acknowledges that the fee payable hereunder
is a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrowers as
described herein and for no other purposes.

 

(c)                                  Term Loan Unused Fee.  During the period
from the Effective Date to but excluding the earlier of (i) the date that the
Term Loans are borrowed pursuant to Section 2.2. or (ii) the last day of the
Term Loan Availability Period, the Borrowers jointly and severally agree to pay
to the Administrative Agent for the account of the Term Loan Lenders, an unused
facility fee equal to the aggregate amount of the Term Loan Commitments
multiplied by a rate per annum equal to three-tenths of one percent (0.30%). 
Such fee shall be computed on a daily basis and payable on the earlier to occur
of (i) the date that the Term Loans are borrowed and (ii) the last day of the
Term Loan Availability Period.

 

(d)                                 Letter of Credit Fees.  Each Borrower
jointly and severally agrees to pay to the Administrative Agent for the account
of each Revolving Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin times the daily average Stated Amount of each such Letter of
Credit for the period from and including the date of issuance of such Letter of
Credit (x) to and including the date such Letter of Credit expires or is
cancelled or (y) to but excluding the date such Letter of Credit is drawn in
full.  In addition to such fees, each Borrower jointly and severally agrees to
pay to the Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit issued for its account equal to one-eighth of one percent
(0.125%) of the initial Stated Amount of such Letter of Credit.  The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
first day of each January, April, July and October, (ii) on the Revolving
Termination Date, (iii) on the date the Revolving Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent, and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit.  Each Borrower
jointly and severally agrees to pay directly to the Issuing Bank from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by the Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or any other transaction relating thereto.

 

(e)                                  Revolving Credit Extension Fee.  If the
Revolving Termination Date is being extended in accordance with Section 2.14.,
the Borrowers shall pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to one-tenth of one percent (0.10%) of the amount
of such Revolving Lender’s Revolving Commitment (whether or not utilized).  Such
fee shall be due and payable in full on the effective date of such extension.

 

(f)                                   Administrative and Other Fees.  Each
Borrower jointly and severally agrees to pay the administrative and other fees
of the Administrative Agent as provided in the Fee Letter with the Lender acting
as Administrative Agent and as may be otherwise agreed to in writing from time
to time by any Borrower and the Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
Representative shall notify the respective Lender in writing that such Borrower
elects to have such excess sum returned to it forthwith.  It is the express
intent of the parties hereto that no Borrower pay and the Lenders not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by such Borrower under Applicable Law.  The parties
hereto hereby agree and stipulate that the only charge imposed upon any Borrower
for the use of money in connection with this Agreement is and shall be the
interest specifically described in Section 2.6.(a)(i) through (iv) and, with
respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrowers monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrowers absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge any Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 12.6. and
in the definition of Requisite Lenders, Requisite Revolving Lenders or Requisite
Term Loan Lenders, as applicable.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from

 

57

--------------------------------------------------------------------------------


 

a Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, if such Defaulting
Lender is a Revolving Lender, to Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower Representative may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower Representative, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) if such Defaulting Lender is a Revolving Lender,
Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.4.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b) or (c) for any period during
which that Lender is a Defaulting Lender and no Borrower shall be required to
pay any such fee to a Defaulting Lender that otherwise would have been required
to have been paid to that Defaulting Lender.

 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(d) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

58

--------------------------------------------------------------------------------


 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender that is a Revolving Lender pursuant to the
immediately preceding clauses (i) or (ii), the Borrowers jointly and severally
agree to (x) pay to each Non-Defaulting Lender that is a Revolving Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to each Issuing Bank and
Swingline Lender, as applicable, the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure in respect of such Defaulting Lender, and
the Borrowers shall not be required to pay the remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  If such Defaulting Lender is a Revolving Lender, all or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans that has not been funded by such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article V. are satisfied at the time
of such reallocation as if such reallocation were a Credit Event (and, unless
the Borrower Representative shall have otherwise notified the Administrative
Agent at such time, each Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Credit Exposure of any Non-Defaulting
Lender that is a Revolving Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Revolving Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrowers jointly and severally agree, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, to prepay
Swingline Loans made to the Borrowers in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, to Cash Collateralize the Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 2 Business Days following
the written request of the Administrative Agent or the Issuing Bank (with a copy
to the Administrative Agent), the Borrowers jointly and severally agree to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

 

(iii)                               Each Borrower, and to the extent provided by
any Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Bank, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for such Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim

 

59

--------------------------------------------------------------------------------


 

of any Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrowers jointly and severally
agree to promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (y) the
determination by the Administrative Agent and the Issuing Bank that there exists
excess Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower
Representative and the Administrative Agent and in the case of a Defaulting
Lender that is a Revolving Lender, the Swingline Lender and the Issuing Bank,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the applicable Class of the other applicable Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), and Term Loan
Commitment Percentages, as applicable, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment. 
During any period that a Lender is a Defaulting Lender, the Borrowers may, by
the Borrower Representative giving notice (which may be by telephone (promptly
followed by a written notice), telecopy or electronic mail) thereof to the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Revolving Commitment or Term Loan Commitment,
as applicable, to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b).  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Revolving Commitment or Term Loan
Commitment, as applicable, via an assignment subject to and in accordance with
the provisions of Section 12.5.(b).  In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Assumption
and, notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500; provided that the failure or
unwillingness of such Defaulting Lender to execute the Assignment and Assumption
and other necessary documents shall not prevent or delay such assignment and the
Assignment and Assumption and other necessary documents shall be automatically
deemed to be fully authorized and executed by the Defaulting Lender if such
Defaulting Lender does not promptly execute all documents reasonably requested
to effect such assignment (and, if such Lender fails to deliver any Notes held
by it, such Notes shall automatically be deemed canceled and such Lender shall
be required to indemnify the Borrowers for any liabilities incurred by the
Borrowers by reason of the failure of such Lender to deliver such Notes).  The
exercise by the Borrowers of their rights under this Section shall be at the
Borrowers’ sole cost and expense and at no cost or expense to the Administrative
Agent or any of the other Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section, the term “Lender” includes the Issuing Bank and the term “Applicable
Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrowers shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower Representative by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

61

--------------------------------------------------------------------------------


 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that a Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by a Borrower to a Governmental Authority pursuant to this Section, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
tax;

 

62

--------------------------------------------------------------------------------


 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit T-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit T-2 or Exhibit T-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit T-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

63

--------------------------------------------------------------------------------


 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower Representative or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower Representative or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will any indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place such indemnified party in a less favorable net after-Tax
position than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person or to apply for, seek or pursue any
refund on behalf of the indemnifying party.

 

(i)            Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

64

--------------------------------------------------------------------------------


 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender or any Participant determines
that, as the result of a Regulatory Change, compliance with any law or
regulation or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then from time to time, within
thirty (30) days after written demand by such Lender or such Participant, the
Borrowers jointly and severally agree to pay to such Lender or such Participant
additional amounts sufficient to compensate such Lender or such Participant or
such corporation controlling such Lender or such Participant to the extent that
such Lender or such Participant determines such increase in capital is allocable
to such Lender’s or such Participant’s obligations hereunder.

 

(b)           Additional Costs.  In addition to and not in limitation of the
immediately preceding subsection, the Borrowers jointly and severally agree to
pay promptly to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or LIBOR Margin
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, and Connection Income
Taxes), or (ii) imposes or modifies any reserve, special deposit, liquidity or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans or LIBOR Margin
Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by, such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder), or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans or LIBOR Margin Loans is determined as provided in  this Agreement
or a category of extensions of credit or other assets of such

 

65

--------------------------------------------------------------------------------


 

Lender that includes LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower
Representative (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
and/or the obligation of a Revolving Lender that has outstanding a Bid Rate
Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrowers under the preceding subsections of
this Section (but without duplication), if as a result of any Regulatory Change
or any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit (other than Indemnified Taxes, Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and Connection Income Taxes) and the
result shall be to increase the cost to the Issuing Bank of issuing (or any
Revolving Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Issuing Bank or any Revolving Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrowers jointly and severally agree to pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.

 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower Representative (and in the case of
the Issuing Bank, a Lender or a Participant, the Administrative Agent as well)
of any event occurring after the Agreement Date entitling the Administrative
Agent, the Issuing Bank, such Lender or such Participant to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, the Issuing
Bank, any Lender or any Participant to give such notice shall not release any
Borrower from any of its obligations hereunder.  Notwithstanding the foregoing
sentence, the Borrowers shall not be required to compensate a Lender, a
Participant or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender, such Participant or the Issuing Bank, as the case may be, notifies
the Borrower Representative of the Regulatory Change giving rise to such
increased costs or reductions, and of such Lender’s, such Participant’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Administrative Agent,
the Issuing Bank, each Lender and each Participant, as the case may be, agrees
to furnish to the Borrower Representative (and in the case of the Issuing Bank,
a Lender or a Participant to the Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section.  Determinations by the Administrative Agent, the Issuing Bank, such
Lender, or such Participant, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans and LIBOR Margin Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

66

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period; or

 

(c)           any Revolving Lender that has outstanding a Bid Rate Quote with
respect to a LIBOR Margin Loan reasonably determines (which determination shall
be conclusive) that LIBOR will not adequately and fairly reflect the cost to
such Revolving Lender of making or maintaining such LIBOR Margin Loan;

 

then the Administrative Agent shall give the Borrower Representative and each
Lender prompt notice thereof and, so long as such condition remains in effect,
(i) the Lenders shall be under no obligation to, and shall not, make additional
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans, and the
Borrowers shall on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan and (ii) in the case of clause (c) above, no Lender that has
outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be under
any obligation to make such Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Revolving Lender that has an outstanding Bid Rate
Quote shall determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
Representative thereof (with a copy of such notice to the Administrative Agent)
and such Lender’s obligation to make or Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended and/or such Revolving Lender’s
obligation to make LIBOR Margin Loans shall be suspended, in each case, until
such time as such Lender may again make and maintain LIBOR Loans or LIBOR Margin
Loans (in which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrowers jointly and severally agree to pay to the Administrative Agent for
the account of each Lender, upon the request of the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or a Bid Rate Loan by a Borrower, or Conversion of a LIBOR Loan made
by such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

67

--------------------------------------------------------------------------------


 

(b)           any failure by a Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which a Borrower failed to borrow,
Convert into or Continue such LIBOR Loan, as applicable, calculating present
value by using as a discount rate LIBOR quoted on such date and (ii) in the case
of a Bid Rate Loan, the sum of such losses and expenses as the Lender or
Designated Lender who made such Bid Rate Loan may reasonably incur by reason of
such prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.  Upon the
Borrower Representative’s request, the Administrative Agent shall provide the
Borrower Representative with a statement setting forth the basis for requesting
such compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s
LIBOR Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(c), Section 4.2., or Section 4.3. on
such earlier date as such Lender or the Administrative Agent, as applicable, may
specify to the Borrower Representative with a copy to the Administrative Agent,
if applicable) and, unless and until such Lender gives notice as provided below
that the circumstances specified in Section 4.1., Section 4.2. or Section 4.3.
that gave rise to such Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower Representative (with a copy to the Administrative Agent, if applicable)
that the circumstances specified in Section 4.1.(c) or 4.3. that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender or the Administrative Agent, as applicable, agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Class, Types and
Interest Periods) in accordance with their respective Commitments.

 

68

--------------------------------------------------------------------------------


 

(b)           If the obligation of a Revolving Lender to make LIBOR Margin Loans
shall be suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin
Loans of such Lender shall be automatically due and payable on such date as such
Lender may specify to the Borrower Representative by written notice with a copy
to the Administrative Agent.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender is a Non-Consenting Lender, then, so long as there does not then
exist any Default or Event of Default, the Borrower Representative may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment or Commitments to an Eligible
Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under
Section 2.4.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender, or any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee; provided that the failure or unwillingness of such Affected Lender to
execute the Assignment and Assumption and other necessary documents shall not
prevent or delay such assignment and the Assignment and Assumption and other
necessary documents shall be automatically deemed to be fully authorized and
executed by the Affected Lender if such Affected Lender does not promptly
execute all documents reasonably requested to effect such assignment (and, if
such Lender fails to deliver any Notes held by it, such Notes shall
automatically be deemed canceled and such Lender shall be required to indemnify
the Borrowers for any liabilities incurred by the Borrowers by reason of the
failure of such Lender to deliver such Notes).  The exercise by the Borrowers of
their rights under this Section shall be at the Borrowers’ sole cost and expense
and at no cost or expense to the Administrative Agent, the Affected Lender or
any of the other Lenders.  The terms of this Section shall not in any way limit
any Borrower’s obligation to pay to any Affected Lender compensation owing to
such Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1., or 4.4.) with respect to any period up to the
date of replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR

 

69

--------------------------------------------------------------------------------


 

Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes, Term Notes and Bid Rate Notes executed by the
Borrowers, payable to each applicable Lender (including any Designated Lender,
if applicable), other than any Lender that has requested that it not receive
Notes and complying with the terms of Section 2.12.(a) and the Swingline Note
executed by the Borrowers;

 

(iii)          an opinion or opinions of counsel to the Borrowers, addressed to
the Administrative Agent and the Lenders and covering the matters set forth in
Exhibit N;

 

(iv)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Borrower
certified as of a recent date by the Secretary of State of the state of
formation of such Borrower;

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each Borrower issued as of a recent date by the Secretary of
State of the state of formation of each such Borrower and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Borrower is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Borrower
with respect to each of the officers of such Borrower authorized to execute and
deliver the Loan Documents to which such Borrower is a party, and in the case of
the Borrower Representative, authorized to execute and deliver on behalf of each
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion, Notices of Continuation, Bid Rate
Quote Requests and Bid Rate Quote Acceptances;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Borrower of (A) such Borrower’s
by-laws, if a corporation, operating agreement, if a limited liability company, 
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (B) all corporate,
partnership, member or other necessary action taken by such Borrower to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

 

70

--------------------------------------------------------------------------------


 

(viii)        a Compliance Certificate for each of the Parent and Reckson
calculated on a pro forma basis for the Parent’s fiscal quarter ended
September 30, 2012;

 

(ix)          a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(x)           evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid; and

 

(xi)          such other documents, agreements and instruments as the
Administrative Agent, or any Lender (through the Administrative Agent), may
reasonably request; and

 

(b)           In the good faith judgment of the Administrative Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Borrower to fulfill its
obligations under the Loan Documents to which it is a party;

 

(iii)          the Parent and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Borrower is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower to fulfill its obligations under
the Loan Documents to which it is a party; and

 

(iv)          each Borrower shall have provided all information requested by the
Administrative Agent and each Lender in order to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.18. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by each

 

71

--------------------------------------------------------------------------------


 

Borrower in the Loan Documents to which any of them is a party, shall be true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder and (c) in the case of the borrowing of Revolving Loans or Term Loans,
the Administrative Agent shall have received a timely Notice of Borrowing, or in
the case of a Swingline Loan, the Swingline Lender shall have received a timely
Notice of Swingline Borrowing.  Each Credit Event shall constitute a
certification by each Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless any Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, each Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Section 5.2. have been satisfied. 
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Administrative
Agent and the other Lenders that the conditions precedent for initial Loans set
forth in Sections 5.1. and 5.2. that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrowers and
their Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of each of the
Borrowers setting forth (i) for each such Subsidiary (A) the jurisdiction of
organization of such Subsidiary and (B) whether such Subsidiary is a Material
Subsidiary, and (ii) for each such Subsidiary that owns or leases a Property,
and/or owns or holds a Structured Finance Investment or Mortgage Receivable,
that as of the Agreement Date is eligible for inclusion in a calculation of
Unencumbered Asset Value (A) each Borrower or Subsidiary holding any direct or
indirect Equity Interest in such Subsidiary, (B) the nature of the Equity
Interests held by each such Person, and (C) the percentage of ownership
represented by such Equity Interests.  As of the Agreement Date, except as
disclosed in such Schedule, (A) except with respect to (I) any Subsidiary which
is not a Wholly Owned Subsidiary, (II) any Subsidiary which is a Single Asset
Entity and (III) customary provisions in partnership agreements, lease
agreements, mortgages and similar

 

72

--------------------------------------------------------------------------------


 

agreements in each case entered into in the ordinary course of business, each of
the Borrowers and their Subsidiaries owns, free and clear of all Liens (other
than Permitted Liens), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) except with
respect to (I) any Subsidiary which is not a Wholly Owned Subsidiary, (II) any
Subsidiary which is a Single Asset Entity and (III) customary provisions in
partnership agreements, lease agreements, mortgages and similar agreements, in
each case entered into in the ordinary course of business, there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of each Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
applicable Borrower.

 

(c)           Authorization of Loan Documents and Borrowings.  Each Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  Each Borrower has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letters to which it
is a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents and the Fee
Letters to which any Borrower is a party have been duly executed and delivered
by the duly authorized officers of such Person and each is a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its respective terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement, the other Loan Documents to which any
Borrower is a party and the Fee Letters in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including any
Environmental Laws) relating to any Borrower or any Subsidiary; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Borrower, or any indenture, agreement or other instrument to
which any Borrower or any Subsidiary is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Borrower other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrowers and the Subsidiaries is in compliance with each Governmental Approval
and all other Applicable Laws relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.  Not in limitation of the foregoing,
each Borrower is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.  No part of the proceeds of the
Loans and no Letter of Credit will be used by the Borrower or any of its
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political

 

73

--------------------------------------------------------------------------------


 

party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(f)            Title to Properties; Liens.  Part I of Schedule 6.1.(f) is, as of
the Agreement Date, a complete and correct listing of all Properties of each
Borrower and each of their respective Subsidiaries, which also identifies any
Property that is a Development Property or Transition Asset as such a Property. 
Each of the Borrowers and each their respective Subsidiaries has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets.  As of the Agreement Date, there are no Liens against any assets of any
Borrower or any Subsidiary other than Permitted Liens and Liens set forth on
Part II of Schedule 6.1.(f).

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Material Indebtedness (including all
Guarantees) of each of the Borrowers and their respective Subsidiaries, and if
such Material Indebtedness is secured by any Lien, identifying the Properties or
other assets encumbered by such Lien.  As of the Agreement Date, each Borrower
and each of their respective Subsidiaries have performed and are in compliance
with all of the terms of such Material Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Material Indebtedness.

 

(h)           [Reserved].

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Borrower,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating to or affecting any Borrower, any
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.  There are no
strikes, slowdowns, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal, state and other material tax returns of each
Borrower and each Subsidiary required by Applicable Law to be filed have been
duly filed, and all federal, state and other material taxes, assessments and
other governmental charges or levies upon, each Borrower, each Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of any Borrower or any Subsidiary is under audit.  All
charges, accruals and reserves on the books of any Borrower and their
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of (i) the audited consolidated balance sheets of each Borrower and its
respective consolidated Subsidiaries for the fiscal years ended December 31,
2010 and December 31, 2011, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Ernst & Young LLP, and (ii) the
respective unaudited consolidated balance sheets of each Borrower and its
respective consolidated Subsidiaries for the fiscal quarter ended September 30,
2012, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow for the three fiscal quarter period ended on
such date.  Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial

 

74

--------------------------------------------------------------------------------


 

position of each Borrower and its respective consolidated Subsidiaries as at
their respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).  No Borrower or any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2011, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect.  Each of the Borrowers is, and the
Parent and its Subsidiaries, on a consolidated basis, are, Solvent.

 

(m)          ERISA.

 

(i)            Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws.  Except with respect to Multiemployer Plans, (i) each
Qualified Plan (A) has obtained a current favorable determination letter issued
by the Internal Revenue Service, (B) is entitled to rely on a current, favorable
opinion letter issued by the Internal Revenue Service, or (C) has a remedial
amendment period that has not yet expired during which the Qualified Plan may be
filed for a favorable determination letter with respect to all provisions of
such Qualified Plan, and (ii) to the best knowledge of each Borrower, nothing
has occurred which could reasonably cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter, except in the
case of a compliance failure with respect to the Qualified Plan that is
reasonably likely to result in a material liability to any of the Borrowers.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $25,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) there are no pending, or to
the best knowledge of each Borrower, threatened, claims, actions or lawsuits or
other action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(n)           Absence of Default.  None of the Borrowers or the Subsidiaries is
in default under its certificate or articles of incorporation or formation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Borrower or any Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound

 

75

--------------------------------------------------------------------------------


 

where such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(o)           Environmental Laws.  Each of the Borrowers and each Subsidiary:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, no Borrower has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Borrower or any Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law
claim or other liability, or (z) cause any of the Properties to become subject
to any restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to each Borrower’s knowledge after due inquiry, threatened, against
such Borrower or any Subsidiary relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect.  None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
To each Borrower’s knowledge, no Hazardous Materials generated at or transported
from the Properties are or have been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

 

(p)           Investment Company.  None of the Borrowers or their Subsidiaries
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(q)           Margin Stock.  None of the Borrowers or their Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

(r)            Affiliate Transactions.  Except as permitted by Section 9.8. or
as otherwise set forth on Schedule 6.1.(r), none of the Borrowers or their
Subsidiaries is a party to or bound by any agreement or arrangement with any
Affiliate, other than the purchase of Unrestricted Subsidiary Loans, if
applicable,

 

76

--------------------------------------------------------------------------------


 

and any transaction related to such Unrestricted Subsidiary Loans, in each case,
that is permitted by this Agreement.

 

(s)            Intellectual Property.  Each of the Borrowers and their
Subsidiaries owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person. 
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances.  No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by any Borrower
or any Subsidiary, or challenging or questioning the validity or effectiveness
of any such Intellectual Property.  The use of such Intellectual Property by the
Borrowers and their Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of any Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect.

 

(t)            Business.  As of the Agreement Date, the Borrowers and their
Subsidiaries are engaged primarily in the business of owning, managing, leasing,
acquiring, repositioning and making investments in office properties in the
borough of Manhattan, New York, New York, together with other business
activities incidental thereto.

 

(u)           Broker’s Fees.  Except as set forth in the Fee Letters, no
broker’s or finder’s fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby.  No other similar fees or
commissions will be payable by any Borrower for any other services rendered to
any Borrower or any Subsidiary ancillary to the transactions contemplated
hereby.

 

(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial
projections, other forward looking statements and information of a general
economic or industry specific nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, any Borrower or any
Subsidiary were, taken as a whole, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure).  All
financial projections and other forward looking statements prepared by or on
behalf of any Borrower or any Subsidiary that have been or may hereafter be made
available to the Administrative Agent, the Issuing Bank or any Lender were or
will be prepared in good faith based on reasonable assumptions.  No fact is
known to  any Borrower which has had, or may in the future have (so far as any
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent, the Issuing Bank and the Lenders.  No document
furnished or written statement made to the Administrative Agent, the Issuing
Bank or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

77

--------------------------------------------------------------------------------


 

(w)          Not Plan Assets; No Prohibited Transactions.  None of the assets of
any Borrower or any Subsidiary constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder.  Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the
execution, delivery and performance of this Agreement and the other Loan
Documents, and the extensions of credit and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

 

(x)           OFAC.  None of the Borrowers, their Subsidiaries, or, to the
Parent’s knowledge, the other Affiliates (other than Subsidiaries) of the
Parent: (i) is a person named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

(y)           REIT Status.  The Parent qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent to maintain its
status as a REIT.

 

(z)           Eligible and Identified Properties; Structured Finance
Investments.  As of the Agreement Date, Schedule 6.1.(z) is a correct and
complete list of all Eligible Properties and all Structured Finance Investments,
and the name of each Subsidiary that owns or leases any such Property or that
owns any such Structured Finance Investment.

 

(aa)         Unencumbered Properties; Unencumbered Asset Value.  Each Property
included in any calculation of Unencumbered Adjusted NOI satisfied at the time
of such calculation, all of the requirements contained in the definition of
“Eligible Property”.  Each Property included in the calculation of Unencumbered
Asset Value satisfied, at the time of such calculation, all of the requirements
contained in the definition of “Eligible Property”.  At the time of calculation
of Unencumbered Asset Value, no Property, Structured Finance Investment or
Mortgage Receivable owned or held by an entity other than a Borrower was
included in the calculation of Unencumbered Asset Value if such entity, or an
entity (other than a Borrower) that had a direct or indirect ownership interest
in such entity at the time of such calculation, was an obligor in respect of any
Indebtedness (other than Nonrecourse Indebtedness of the type described in
clause (a) of the definition thereof).

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made on and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on

 

78

--------------------------------------------------------------------------------


 

and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, each Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.3., each Borrower shall, and shall
cause each Subsidiary to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law.

 

Each Borrower shall, and shall cause each Subsidiary to, comply with all
Applicable Law, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, each
Borrower shall, and shall cause each Subsidiary to, (a) protect and preserve in
all material respects all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and in all material respects maintain in good repair,
working order and condition all material tangible properties, ordinary wear and
tear excepted and (b)  make or cause to be made all material needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times in all material respects.

 

Section 7.4.  Conduct of Business.

 

Each Borrower shall, and shall cause each Subsidiary to, carry on its respective
businesses as described in Section 6.1.(t).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, each
Borrower shall, and shall cause each Subsidiary to, maintain insurance (on a
replacement cost basis) with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law.  The
Borrower Representative shall from time to time deliver to the Administrative
Agent upon request a detailed list, together with copies of all policies of the
insurance of each Borrower and its Subsidiaries then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the

 

79

--------------------------------------------------------------------------------


 

expiration thereof and the properties and risks covered thereby.  Such insurance
shall, in any event, include terrorism coverage.

 

Section 7.6.  Payment of Taxes and Claims.

 

Each Borrower shall, and shall cause each Subsidiary to, pay and discharge when
due (a) all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person and could
reasonably be expected to have a Material Adverse Effect; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

Each Borrower shall, and shall cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities.  Each
Borrower shall, and shall cause each Subsidiary to, permit representatives of
the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Parent if an Event of Default
does not then exist), all at such reasonable times during business hours and as
often as may reasonably be requested and so long as no Event of Default exists,
with reasonable prior notice.  The Borrowers shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while a Default or Event of Default exists.  If requested by the
Administrative Agent, each Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of such Borrower and its Subsidiaries with such
Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

Each Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by such Borrower or any Subsidiary of such Borrower; (b) to finance
acquisitions and other Investments otherwise permitted under this Agreement;
(c) to finance capital expenditures and the repayment of Indebtedness of such
Borrower and its Subsidiaries; (d) to provide for the general working capital
needs of such Borrower and its Subsidiaries; and (e) for other general corporate
purposes of such Borrower and its Subsidiaries.  Each Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans.  No Borrower shall, and no Borrower shall permit any Subsidiary to, use
any part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Parent may use proceeds of the Loans to purchase the Parent’s
common stock so long as such use will not result in any of the Loans or other
Obligations being considered to be “purpose credit” directly or indirectly
secured by margin stock within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.

 

80

--------------------------------------------------------------------------------


 

Section 7.9.  Environmental Matters.

 

Each Borrower shall, and shall cause each Subsidiary to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect.  Each Borrower shall comply, and shall cause
each Subsidiary to comply, and each Borrower shall use, and shall cause each
Subsidiary to use, commercially reasonable efforts to cause all other Persons
occupying, using or present on the Properties to comply, with all Environmental
Laws in all material respects.  Each Borrower shall, and shall cause each
Subsidiary to, promptly take all actions and pay or arrange to pay all costs
necessary for it and for the Properties to comply in all material respects with
all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws in each case, to the extent all other
responsible parties fail to promptly take such actions, pay such costs and
comply with such requirements.  Each Borrower shall, and shall cause each
Subsidiary to, promptly take all reasonable actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent, the Issuing Bank
or any Lender.

 

Section 7.10.  Further Assurances.

 

At such Borrower’s cost and expense and upon request of the Administrative
Agent, each Borrower shall, and shall cause each Subsidiary to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 7.12.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
which either has trading privileges on any of the New York Stock Exchange, the
American Stock Exchange or on any other national stock exchange or which is
subject to price quotations on The NASDAQ Stock Market’s National Market System
or any other national electronic market system.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower Representative shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 60 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheets of each
Borrower and its respective Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, equity or capital, as
applicable, and cash flows for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of

 

81

--------------------------------------------------------------------------------


 

the previous fiscal year, all of which shall be certified by the respective
chief executive officer or chief financial officer of the applicable Borrower,
in his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the applicable
Borrower and its respective Subsidiaries as at the date thereof and the results
of operations for such period (subject to normal year-end audit adjustments).

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 105 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheets of each Borrower and its respective Subsidiaries as
at the end of such fiscal year and the related audited consolidated statements
of income, equity or capital, as applicable, and cash flows for such fiscal
year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by the respective
chief executive officer or chief financial officer of the applicable Borrower,
in his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the financial position of the applicable Borrower and its
respective Subsidiaries as at the date thereof and the result of operations for
such period and (b) accompanied by the report thereon of Ernst & Young LLP or
any other independent certified public accountants of recognized national
standing, whose report shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements of the Parent and Reckson are furnished
pursuant to Sections 8.1. and 8.2. (including without limitation, in connection
with the fiscal quarter ended September 30, 2012), certificates substantially in
the form of Exhibit O (each a “Compliance Certificate”) executed on behalf of
the Parent and Reckson, as applicable, by the respective chief financial officer
of such Borrower (a) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether such Borrower was in compliance with the covenants
contained in Section 9.1. applicable to such Borrower; and (b) stating that, to
the best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred and the steps being
taken by the Parent and the other Borrowers with respect to such Default or
Event of Default.  At the time financial statements are furnished pursuant to
Sections 8.1. and 8.2., each of the Parent and Reckson shall also deliver (A) a
report, in form and detail reasonably satisfactory to the Administrative Agent,
setting forth a statement of Funds From Operations for such Borrower for the
period of four consecutive fiscal quarters then ended; (B) a report, in form and
detail reasonably satisfactory to the Administrative Agent, setting forth a list
of all Properties acquired by such Borrower and its respective Subsidiaries
since the date of the delivery of the previous such report, such list to
identify such Property’s name, location, year built or acquired, anchor tenants,
if any, amount of related mortgage Indebtedness, if any, and the maturity of
such mortgage Indebtedness, and the Occupancy Rate and Net Operating Income for
such Property, and (C) a list of all Properties that are 1031 Properties.

 

Section 8.4.  Other Information.

 

(a)                                 Promptly upon the request by the
Administrative Agent or any Lender (through the Administrative Agent), copies of
all management reports, if any, submitted to any Borrower or its Board of
Directors by its independent public accountants;

 

82

--------------------------------------------------------------------------------


 

(b)                                 Within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which any Borrower or any other
Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

 

(c)                                  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, any other Borrower, or any
Subsidiary (but only if such financial reports, proxy statements and press
releases are not publicly available to the Administrative Agent; provided that,
if publicly available, the Borrower Representative has notified the
Administrative Agent in writing (which may be by telecopy or electronic mail )
of such public availability);

 

(d)                                 Promptly upon the mailing thereof to the
partners of SLGOP or Reckson generally, copies of all financial statements,
reports and proxy statements so mailed (but only to the extent that such
financial statements, reports and proxy statements are not publicly available to
the Administrative Agent and the Lenders);

 

(e)                                  If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer of the Parent setting forth
details as to such occurrence and the action, if any, which the Parent or
applicable member of the ERISA Group is required or proposes to take;

 

(f)                                   To the extent any Borrower or any other
Subsidiary is aware of the same, prompt notice (which may be by telecopy or
electronic mail) of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Borrower or any Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect;

 

(g)                                  [Intentionally Omitted];

 

(h)                                 Prompt notice (which may be by telecopy or
electronic mail) of (i) any change in the senior management of any Borrower,
(ii) any change in the business, assets, liabilities, financial condition, or
results of operations of any Borrower or any Subsidiary or (iii) the occurrence
of any other event which, in the case of either of the immediately preceding
clauses (ii) or (iii), has had, or could reasonably be expected to have, a
Material Adverse Effect;

 

(i)                                     Notice (which may be by telecopy or
electronic mail) of the occurrence of any Default or Event of Default promptly
upon a Responsible Officer of the Parent or any other Borrower obtaining
knowledge thereof;

 

(j)                                    Prompt notice (which may be by telecopy
or electronic mail) of any order, judgment or decree having been entered against
any Borrower or any Material Subsidiary, or any of their respective properties
or assets, that individually or in the aggregate with all other such orders,
judgments or decrees is in excess of $75,000,000;

 

83

--------------------------------------------------------------------------------


 

(k)                                 Promptly upon any change in Reckson’s Credit
Rating, written notice (which may be by telecopy or electronic mail) stating
that Reckson’s Credit Rating has changed and providing the new Credit Rating
that is in effect;

 

(l)                                     Promptly, upon each request, information
identifying the Borrowers as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act;

 

(m)                             Promptly, and in any event within 3 Business
Days after any Borrower obtains knowledge thereof, written notice (which may be
by telecopy or electronic mail) of the occurrence of any of the following: 
(i) a Borrower or any Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) a Borrower or any Subsidiary shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) a Borrower or any
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) a Borrower or any Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
and

 

(n)                                 Prompt notice (which may be by telecopy or
electronic mail) of the sale, transfer or other disposition of any material
assets of the Parent, any other Borrower or any Subsidiary to any Person other
than the Parent, any other Borrower or any Subsidiary; and

 

(o)                                 From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
any Borrower or any of its Subsidiaries as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrowers) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
Representative that it cannot or does not want to receive electronic
communications.  The Administrative Agent, the Borrower Representative or any
other Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered on the
Business Day on which the Administrative Agent or the Borrower Representative or
another Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Borrower Representative or
other Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or

 

84

--------------------------------------------------------------------------------


 

other communication is sent after 12:00 noon Eastern time on any Business Day,
such notice or other communication shall be deemed to have been delivered on the
next succeeding Business Day.  Notwithstanding anything contained herein, in
every instance the Parent and Reckson shall be required to provide to the
Administrative Agent paper copies of the certificates required by Section 8.3.
and the Borrowers shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender.  Except for the certificates required by Section 8.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by any Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrowers by the Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower Representative and each other Borrower shall cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of any Borrower.  Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of a Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article, and the Borrower
Representative or a Borrower, as the case may be, shall designate Information
Materials (a) that are either available to the public or not material with
respect to a Borrower and its Subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”. 
Absent written notice from the Borrower Representative to the contrary, the
Borrower Representative hereby designates all Information Materials included in
the public filings made by any Borrower or any of the Subsidiaries with the
Securities and Exchange Commission as “Public Information” and all other
Information Materials as “Private Information.”

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as agent for all Lenders hereunder) may from time-to-time
request, and the Parent shall, and shall cause each other Borrower to, provide
to such Lender, such Borrower’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, each Borrower shall comply with the
following covenants applicable to such Borrower:

 

85

--------------------------------------------------------------------------------


 

Section 9.1.  Financial Covenants.

 

(a)                                 Minimum Tangible Net Worth.  Reckson shall
not permit the Tangible Net Worth of Reckson at any time to be less than
$2,000,000,000.

 

(b)                                 Ratio of Total Indebtedness to Total Asset
Value.

 

(i)                                     The Parent shall not permit the ratio of
(i) Total Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value of the Parent and its Subsidiaries to exceed 0.60 to 1.00 at any time.

 

(ii)                                  Reckson shall not permit the ratio of
(i) Total Indebtedness of Reckson and its Subsidiaries to (ii) Total Asset Value
of Reckson and its Subsidiaries to exceed 0.60 to 1.00 at any time.

 

(c)                                  Ratio of Adjusted EBITDA to Fixed Charges.

 

(i)                                     The Parent shall not permit the ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the period of four
consecutive fiscal quarters most recently ended to (ii) Fixed Charges of the
Parent and its Subsidiaries for such period, to be less than (x) prior to a
Change of Control, 1.50 to 1.00 at any time or (y) on and after a Change of
Control, 1.75 to 1.00 at any time.

 

(ii)                                  Reckson shall not permit the ratio of
(i) Adjusted EBITDA of Reckson and its Subsidiaries for the period of four
fiscal consecutive quarters most recently ended to (ii) Fixed Charges of Reckson
and its Subsidiaries for such period, to be less than 1.50 to 1.00 at any time.

 

(d)                                 Ratio of Secured Indebtedness to Total Asset
Value. Reckson shall not permit the ratio of (i) Secured Indebtedness of Reckson
and its Subsidiaries to (ii) Total Asset Value of Reckson and its Subsidiaries
to exceed 0.40 to 1.00 at any time.

 

(e)                                  Ratio of Unsecured Indebtedness to
Unencumbered Asset Value.  Reckson shall not permit the ratio of (i) Unsecured
Indebtedness of Reckson and its Subsidiaries for any fiscal quarter to
(ii) Unencumbered Asset Value of Reckson and its Subsidiaries for such fiscal
quarter, to be less than 0.60 to 1.00 at any time.

 

(f)                                   Permitted Investments.

 

(i)                                     The Parent shall not, and shall not
permit any of its Subsidiaries (including Reckson and its Subsidiaries) to, make
an Investment in or otherwise own the following items which would cause the
aggregate value (determined in accordance with GAAP except as provided otherwise
below) of such holdings of such Persons to exceed 40.0% of Total Asset Value of
the Parent and its Subsidiaries (including Reckson and its Subsidiaries) at any
time:

 

(A)                               Unimproved Land;

 

(B)                               Equity Interests in Persons (other than
consolidated Subsidiaries and Unconsolidated Affiliates);

 

(C)                               Mortgage Receivables in favor of the Parent or
any of its Subsidiaries (valued based on aggregate book value);

 

86

--------------------------------------------------------------------------------


 

(D)                               Investments in Unconsolidated Affiliates;

 

(E)                                Investments in Properties that are not
(1) office Properties or (2) retail or multifamily Properties that are located
in New York, New York; and

 

(F)                                 the aggregate amount of the costs incurred
with respect to (1) any Property of the Parent or any of its Subsidiaries that
is under construction (including any Development Property) and (2) any
Transition Asset of the Parent or any of its Subsidiaries, in each case,
determined on the basis of “construction-in-process” in accordance with GAAP, if
applicable, and if not applicable, by the GAAP book value of such Property.

 

(ii)                                  Reckson shall not, and shall not permit
any of its Subsidiaries to, make an Investment in or otherwise own the following
items which would cause the aggregate value (determined in accordance with GAAP
except as provided otherwise below) of such holdings of such Persons to exceed
40.0% of Total Asset Value of Reckson and its Subsidiaries at any time:

 

(A)                               Unimproved Land;

 

(B)                               Equity Interests in Persons (other than
consolidated Subsidiaries and Unconsolidated Affiliates);

 

(C)                               Mortgage Receivables in favor of Reckson or
any of its Subsidiaries (valued based on aggregate book value);

 

(D)                               Investments in Unconsolidated Affiliates;

 

(E)                                Investments in Properties that are not
(1) office Properties or (2) retail or multifamily Properties that are located
in New York, New York; and

 

(F)                                 the aggregate amount of the costs incurred
with respect to (1) any Property of Reckson or any of its Subsidiaries that is
under construction (including any Development Property) and (2) any Transition
Asset of Reckson or any of its Subsidiaries, in each case, determined on the
basis of “construction-in-process” in accordance with GAAP, if applicable, and
if not applicable, by the GAAP book value of such Property.

 

(iii)                               the Parent shall not, and shall not permit
any of its Subsidiaries to, (A) make Investments in the Unrestricted Subsidiary
if the amount of such Investment, together with all other investments in the
Unrestricted Subsidiary, would exceed $600,000,000 in the aggregate, or (B) fund
any of the Investments described in the immediately preceding clause
(A) (i) from the proceeds of any Loans hereunder, (ii) from the proceeds of any
loans to, or indebtedness incurred by, the Unrestricted Subsidiary or
(iii) directly from the proceeds of any other loans to, or indebtedness incurred
by any Borrower that would be recourse to any Borrower.

 

(g)                                  Dividends and Other Restricted Payments. 
Subject to the following sentence, if an Event of Default exists the Parent
shall not, and shall not permit any of its Subsidiaries to, make any Restricted
Payments; provided that (i) SLGOP and Reckson may declare and make cash
distributions to holders of partnership interests in SLGOP and Reckson,
respectively, with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.11. and

 

87

--------------------------------------------------------------------------------


 

(ii) Subsidiaries of a Borrower may make Restricted Payments to (A) such
Borrower and to other holders of the Equity Interests in such Subsidiaries to
the extent necessary to make Restricted Payments to such Borrower or (B) any of
such Borrower’s Subsidiaries, and in the case of a Subsidiary of such Borrower
that is not a Wholly Owned Subsidiary, to each other holder of Equity Interests
of such Subsidiary based on their relative ownership interests.  If a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), no Borrower shall, and no Borrower shall permit any their
respective Subsidiaries to, make any Restricted Payments to any Person other
than to a Borrower or any of their respective Subsidiaries and, in the case of a
Subsidiary of such Borrower that is not a Wholly Owned Subsidiary (other than
SLGOP and Reckson), to each other owner of Equity Interests of such Subsidiary
based on their relative ownership interests.

 

(h)                                 Treatment of Unrestricted Subsidiary Loans. 
Solely to the extent consistent with GAAP, no Unrestricted Subsidiary Loan shall
constitute Indebtedness of any Borrower or an Investment for the purposes of the
financial covenants set forth in this Section.

 

(i)                                     Indebtedness other than Nonrecourse
Indebtedness.  The Parent shall not permit any of its Subsidiaries (other than a
Borrower) to incur, acquire or suffer to exist Indebtedness (other than
Nonrecourse Indebtedness and Indebtedness of a Subsidiary owing to a Borrower)
in an amount that individually or in the aggregate with all other such
Indebtedness of such Subsidiaries is greater than $75,000,000 at any one time
outstanding.

 

Section 9.2.  Liens; Negative Pledge.

 

(a)                                 No Borrower shall, and no Borrower shall
permit any Subsidiary to, create, assume, or incur any Lien (other than
(x) Permitted Liens and (y) the Liens set forth on Schedule 6.1.(f) and any
modifications, replacements, renewals or extensions thereof; provided, that
(i) no such Lien extends to any additional property other than after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (ii) such modification, replacement, renewal or extension of such Lien does
not cause a Default or Event of Default) upon any of its properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

(b)                                 No Borrower shall, and no Borrower shall
permit any Subsidiary to, enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which such Borrower or such Subsidiary may create,
incur, assume, or permit or suffer to exist under this Agreement, (y) which
Indebtedness is secured by a Lien permitted to exist under the Loan Documents,
and (z) which prohibits the creation of any other Lien on only the property
securing such Indebtedness as of the date such agreement was entered into; (ii) 
an agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale; or (iii) any
agreement relating to Pari Passu Indebtedness.

 

Section 9.3.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to: (i) enter
into any transaction of merger or consolidation; (ii) liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); or (iii) convey,
sell, lease, sublease, transfer or otherwise dispose of, in one transaction or a

 

88

--------------------------------------------------------------------------------


 

series of transactions, all or substantially all of its business or assets,
whether now owned or hereafter acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to
(A) any Borrower solely for the purpose of reincorporating such Borrower in any
State of the United States of America or in the District of Columbia and (B) any
Subsidiary (other than a Borrower) so long as either (x) such action is taken by
and among Subsidiaries (other than a Borrower) or (y) immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)                                 the Parent, the other Borrowers and the
other Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person (other than another Borrower) may
merge with and into a Borrower so long as (i) such Borrower is the survivor of
such merger, (ii) immediately prior to such merger, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, and (iii) the Borrower Representative shall have given the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice (which may be by telecopy or electronic mail) of such merger, such notice
to include a certification as to the matters described in the immediately
preceding clause (ii) (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into a Borrower (other than the
Parent) or a Subsidiary (other than the SLGOP or Reckson) with and into the
Parent);

 

(d)                                 SLGOP may merge with and into Reckson, and
Reckson may merge with and into SLGOP, so long as, in each case (i) immediately
prior to such merger, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, (ii) the
Borrower Representative shall have given the Administrative Agent and the
Lenders at least 10 Business Days’ prior written notice (which may be by
telecopy or electronic mail) of such merger, and (iii) the Borrower
Representative delivers any documents, instruments, opinions and agreements as
the Administrative Agent may reasonably request; and

 

(e)                                  the Parent, each other Borrower and each
Subsidiary may sell, transfer, lease or dispose of assets among themselves.

 

Upon the consummation of a merger of the type described in clause (d) of this
Section, all terms and conditions of this Agreement that are applicable to
Reckson shall remain applicable to the survivor of such merger.

 

Section 9.4.  Plans.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.  No Borrower shall cause or permit to occur, and no
Borrower shall permit any other member of the ERISA Group to cause or permit to
occur, any ERISA Event if such ERISA Event could reasonably be expected to have
a Material Adverse Effect.

 

Section 9.5.  Fiscal Year.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

 

89

--------------------------------------------------------------------------------


 

Section 9.6.  Modifications of Organizational Documents.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Bank or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect.

 

Section 9.7.  Restrictions on Activities of SL Green Management Corp.

 

No Borrower shall permit SL Green Management Corp. to own any Property,
Structured Finance Investment or Mortgage Receivable.

 

Section 9.8.  Transactions with Affiliates.

 

No Borrower shall permit to exist or enter into, and no Borrower shall permit
any Subsidiary to permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 6.1.(r),
(b) transactions among the Borrowers and Wholly Owned Subsidiaries, or
(c) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of such Borrower or such Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.  Notwithstanding the foregoing, no payments
may be made with respect to any items set forth on such Schedule 6.1.(r) if a
Default or Event of Default exists or would result therefrom.  Nothing in this
Section shall be deemed to prohibit the Unrestricted Subsidiary from
(x) acquiring any Unrestricted Subsidiary Loan so long as such acquisition is
permitted by this Agreement or (y) paying or funding any amounts relating to
such Unrestricted Subsidiary Loan to a Borrower so long as such payment or
funding is permitted by this Agreement.

 

Section 9.9.  Derivatives Contracts.

 

(a)                                 Generally.  No Borrower shall, and no
Borrower shall permit any other Subsidiary to, enter into or become obligated in
respect of Derivatives Contract for speculative purposes.

 

(b)                                 Total Return Swaps.  No Borrower shall, and
no Borrower shall permit any other Subsidiary or Affiliate of a Borrower or the
Unrestricted Subsidiary to, enter into or become a counterparty to any pledge,
assignment or transfer of the interest of any Lender, fully or in any part, in
any Loan, Commitment or portion thereof via any agreement, financial instrument
or other assignment that replicates loan payments under this Agreement and/or
provides for a transfer or assumption of any portion of economic, legal or other
risk of any such loan payments, unless:

 

(i)                                     such Lender shall deliver written notice
(which notice shall include a disclosure of all Persons that are party to such
transaction) of such pledge, assignment or transfer to the Administrative Agent
for dissemination to the other Lenders on or prior to the date that such
transaction is effectuated; and

 

(ii)                                  such Lender shall be deemed to be, and
shall be treated as if it were, an Unrestricted Subsidiary (notwithstanding the
definition thereof) solely with respect to the Loan or Commitment so pledged,
assigned or transferred, and such pledged, assigned or transferred Loan

 

90

--------------------------------------------------------------------------------


 

or Commitment shall be deemed to be, and shall be treated as if it were, an
Unrestricted Subsidiary Loan (notwithstanding the definition thereof).

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment.

 

(i)                                     Any Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or any Reimbursement Obligation.

 

(ii)                                  Any Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) any interest on any of the
Loans or on any Reimbursement Obligation, or shall fail to pay any of the other
payment Obligations owing by the Borrowers under this Agreement, any other Loan
Document or any Fee Letter, and in the case of this clause (ii) only, such
failure shall continue for a period of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Borrower shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 7.1. (as to preservation and maintenance of
existence only), Section 8.4.(i) or Article IX.; or

 

(ii)                                  Any Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of any Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower Representative has received written notice
of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Borrower
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Borrower to the Administrative Agent, the Issuing Bank or
any Lender pursuant to this Agreement or any other Loan Document, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     Any Borrower or any Subsidiary shall
fail to make any payment when due and payable in respect of any Indebtedness
(other than the Loans and Reimbursement Obligations and Nonrecourse
Indebtedness) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision,

 

91

--------------------------------------------------------------------------------


 

a Derivatives Termination Value), in each case individually or in the aggregate
with all other Indebtedness as to which such a failure exists, of $75,000,000 or
more (“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof; or

 

(iii)                               Any other event shall have occurred and be
continuing which would permit any holder or holders of any Material
Indebtedness, any trustee or agent acting on behalf of such holder or holders or
any other Person, to accelerate the maturity of any such Material Indebtedness
or require any such Material Indebtedness to be prepaid or repurchased prior to
its stated maturity, and all applicable grace or cure periods shall have
expired;

 

(e)                                  Voluntary Bankruptcy Proceeding.  Any
Borrower or any Material Subsidiary shall:  (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Borrower or any Material
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

 

(g)                                  Revocation of Loan Documents.  Any Borrower
shall (or shall attempt to) disavow, revoke or terminate any Loan Document or
any Fee Letter to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document or any Fee Letter or any
Loan Document or any Fee Letter shall cease to be in full force and effect
(except as a result of the express terms thereof).

 

(h)                                 Judgment.  A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against any Borrower or any Material Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance

 

92

--------------------------------------------------------------------------------


 

carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Borrowers and the Material Subsidiaries, $75,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
any Borrower or any Material Subsidiary, which exceeds, individually or together
with all other such warrants, writs, executions and processes, $75,000,000 in
amount and such warrant, writ, execution or process shall not be paid,
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Borrower or any Subsidiary.

 

(j)                                    ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $75,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$75,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents (other than
the New York Mortgages).

 

(l)                                     Ownership.  The Parent or a Wholly Owned
Subsidiary of the Parent shall cease to be the sole general partner of SLGOP
(or, if Reckson merges with and into SLGOP pursuant to Section 9.3.(d), of
Reckson) or shall cease to have sole and exclusive power to exercise all
management and control over SLGOP (or, if Reckson merges with and into SLGOP
pursuant to pursuant to Section 9.3.(d), over Reckson).  SLGOP or a Wholly Owned
Subsidiary of SLGOP shall cease to be the sole general partner of Reckson or
shall cease to have sole and exclusive power to exercise all management and
control over Reckson at any time prior to a merger of Reckson with or into SLGOP
pursuant to Section 9.3.(d).

 

Notwithstanding anything to the contrary in this Section, (i) the failure of any
Borrower or any Subsidiary to perform or observe any term, covenant, condition
or agreement contained in any New York Mortgage to which it is a party shall not
constitute a Default or Event of Default (including for purposes of
Section 10.1.(d)) and (ii) the occurrence of a Default or Event of Default
(however defined in any New York Mortgage) shall not constitute a Default or
Event of Default (including for purposes of Section 10.1.(d)); provided,
however, the preceding shall in no way limit or impair the rights of the
Administrative Agent, the Issuing Bank and the Lenders with respect to any
Default or Event of Default resulting from the failure of any Borrower to
perform or observe the same or any similar term, covenant, condition or
agreement contained in any other Loan Document.

 

93

--------------------------------------------------------------------------------


 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f) with respect to a
Borrower, (1)(A) the principal of, and all accrued interest on, the Loans and
the Notes at the time outstanding, (B) an amount equal to the Stated Amount of
all Letters of Credit outstanding as of the date of the occurrence of such Event
of Default for deposit into the Letter of Credit Collateral Account and (C) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents shall become immediately and automatically due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are expressly waived by each Borrower, and (2) the Commitments and
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Borrower, and (2) terminate the Commitments and the Swingline Commitment
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of any
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of such Borrower and its Subsidiaries
and to exercise such power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and

 

94

--------------------------------------------------------------------------------


 

to create an “Early Termination Date” (as defined therein) in respect thereof,
(b) to determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against any Borrower or any Subsidiary to enforce or collect net amounts owing
to such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, the Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Borrower or any other party
or against or in payment of any or all of the Obligations.  To the extent that
any Borrower makes a payment or payments to the Administrative Agent, the
Issuing Bank or any Lender, or the Administrative Agent, the Issuing Bank, or
any Lender enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations, or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by any Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)                                 amounts due to the Administrative Agent, the
Issuing Bank and the Lenders in respect of expenses due under Section 12.2.
until paid in full, and then Fees until paid in full;

 

(b)                                 payments of interest on Swingline Loans;

 

(c)                                  payments of interest on all other Loans and
on Reimbursement Obligations to be applied for the ratable benefit of the
Lenders and the Issuing Bank;

 

(d)                                 payments of principal of Swingline Loans;

 

(e)                                  payments of principal of all other Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, to be applied
for the ratable benefit of the Lenders and the Issuing Bank, as the case may be;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an

 

95

--------------------------------------------------------------------------------


 

outstanding Letter of Credit, such amounts shall be paid to the Administrative
Agent for deposit into the Letter of Credit Collateral Account;

 

(f)                                   amounts due to the Administrative Agent,
the Issuing Bank and the Lenders pursuant to Sections 11.6. and 12.9. to be
applied for the ratable benefit of the Administrative Agent, the Issuing Bank
and the Lenders;

 

(g)                                  payments of all other Obligations and other
amounts due under any of the Loan Documents, if any, to be applied for the
ratable benefit of the Lenders; and

 

(h)                                 any amount remaining after application as
provided above, shall be paid to the Borrowers or whomever else may be legally
entitled thereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, each Borrower hereby pledges to the Administrative Agent, for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders as
provided herein, and grants to the Administrative Agent, for the ratable benefit
of the Administrative Agent, the Issuing Bank and the Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Letter of Credit Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Issuing Bank as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, each
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the Issuing
Bank for the payment made by the Issuing Bank to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Revolving Lenders,
shall) in its (or their) discretion at any time and from time to time elect to
liquidate any such investments and reinvestments and apply the proceeds thereof
to the Obligations in accordance with Section 10.5.  Notwithstanding the
foregoing, the Administrative Agent shall not be required to liquidate and
release any such amounts if such liquidation or release would result in the

 

96

--------------------------------------------------------------------------------


 

amount available in the Letter of Credit Collateral Account being less than the
Stated Amount of all Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower Representative, deliver to the Borrowers
within 10 Business Days after the Administrative Agent’s receipt of such request
from the Borrower Representative, against receipt but without any recourse,
warranty or representation whatsoever, such amount of the credit balances in the
Letter of Credit Collateral Account as exceeds the aggregate amount of Letter of
Credit Liabilities at such time.  Upon the expiration, termination or
cancellation of an Extended Letter of Credit for which the Revolving Lenders
reimbursed (or funded participations in) a drawing deemed to have occurred under
the fourth sentence of Section 2.4.(b) for deposit into the Letter of Credit
Collateral Account but in respect of which the Revolving Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Revolving Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Revolving Lenders in
respect of such Extended Letter of Credit, against receipt but without any
recourse, warranty or representation whatsoever.  When all of the Obligations
(other than contingent Obligations that are not then due and payable) shall have
been indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrowers, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrowers shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If any Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower Representative, perform or attempt to perform such covenant, duty or
agreement on behalf of such Borrower after the expiration of any cure or grace
periods set forth herein.  In such event, such Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
any Borrower under this Agreement or any other Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)                                 The rights and remedies of the
Administrative Agent, the Issuing Bank, and the Lenders under this Agreement,
each of the other Loan Documents, and the Fee Letters shall be cumulative and
not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent, the Issuing Bank and the Lenders may be selective, and no
failure or delay by the Administrative Agent, the Issuing Bank or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

97

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrowers
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article X. for the
benefit of all the Lenders and the Issuing Bank; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.3. (subject to the terms of Section 3.3.), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrowers are not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrowers or any Affiliate of the Borrowers, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to

 

98

--------------------------------------------------------------------------------


 

refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with any Borrower or any Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Bank, other Lenders, or any other Specified Derivatives Providers. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from any Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Bank, the other Lenders or any other Specified
Derivatives Providers.  The Issuing Bank and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding any of the Borrowers, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by any Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. 
Unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to

 

99

--------------------------------------------------------------------------------


 

such recommendation or determination (other than in respect of any consent
required under Section 12.6.(b)).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower Representative or any other
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.”  If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”.  Further,
if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrowers), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts.  Neither the Administrative
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender, the Issuing Bank or any
other Person, or shall be responsible to any Lender, the Issuing Bank or any
other Person for any statement, warranty or representation made or deemed made
by any Borrower or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of any Borrower
or other Persons, or to inspect the property, books or records of any Borrower
or any other Person; (c) shall be responsible to any Lender or the Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders and the Issuing Bank in any such collateral;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; or (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

100

--------------------------------------------------------------------------------


 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by any Borrower and without limiting the obligation of any Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by any Borrower and without limiting the
obligation of any Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If any
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, any other Borrower, any Subsidiary or other Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to the Issuing Bank or any Lender.  Each of the Lenders and the Issuing
Bank acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Parent, the other
Borrowers, the other Subsidiaries and other Affiliates, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the other Borrowers, the other

 

101

--------------------------------------------------------------------------------


 

Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective Related Parties, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Parent or any other Borrower of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Parent, any other Borrower or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Bank by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or the Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Parent, any other Borrower or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and the Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or the Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower Representative or (b) be removed as administrative agent by all of the
Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower Representative upon 30 days’ prior written notice if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence or willful misconduct
in the course of performing its duties hereunder or (ii) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.  Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower Representative’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
Representative shall, in all events, be deemed to have approved each Lender and
any of its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (a) the resigning Administrative Agent’s giving of notice of
resignation, or (b) the Lenders’ giving of notice of removal, then the resigning
or removed Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower
Representative and the Lenders that no Lender or an Eligible Assignee has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and the Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and the Issuing Bank so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or Issuing Bank were itself the Administrative Agent.  Upon

 

102

--------------------------------------------------------------------------------


 

the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Such successor Administrative Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current
Administrative Agent, in either case, to assume effectively the obligations of
the current Administrative Agent with respect to such Letters of Credit.  Any
resignation by the Administrative Agent shall also constitute the resignation as
the Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower Representative and each Lender prior written notice.

 

Section 11.9.  Titled Agents.

 

No Titled Agent, in such capacity, assumes any responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, or any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Issuing Bank or any Borrower and the use
of such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to any Borrower:

 

SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Chief Financial Officer

 

 

Telecopy Number:

(212) 356-4137

Telephone Number:

(212) 216-2700

 

With copies to:

 

103

--------------------------------------------------------------------------------


 

SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Chief Executive Officer

 

 

Telecopy Number:

(212) 216-1776

Telephone Number:

(212) 216-2700

 

and

 

SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Chief Legal Officer

 

 

Telecopy Number:

(212) 356-4135

Telephone Number:

(212) 216-2700

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

 

 

301 South College Street, 4th Floor

 

 

Charlotte, North Carolina 28288

 

 

Attn: Matt Ricketts

 

 

Telecopier:

(704) 383-6205

Telephone:

(704) 374-4248

 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

 

 

Minneapolis Loan Center

 

 

MAC N9303-110

 

 

608 Second Avenue S., 11th Floor

 

 

Minneapolis, Minnesota 55402-1916

 

 

Attn: Treva Lee

 

 

Telecopier:

1-877-718-0796

Telephone:

(612) 316-4317

 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

 

 

Minneapolis Loan Center

 

 

MAC N9303-110

 

 

608 Second Avenue S., 11th Floor

 

 

Minneapolis, Minnesota 55402-1916

 

 

Attn: Treva Lee

 

 

Telecopier:

1-877-718-0796

Telephone:

(612) 316-4317

 

104

--------------------------------------------------------------------------------


 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower
Representative.  All such notices and other communications shall be effective
(i) if mailed, upon the first to occur of receipt or the expiration of three
(3) days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of the Borrower Representative or the
Administrative Agent, the Issuing Bank and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, the Issuing
Bank or any Lender under Article II. shall be effective only when actually
received.  None of the Administrative Agent, the Issuing Bank or any Lender
shall incur any liability to any Borrower (nor shall the Administrative Agent
incur any liability to the Issuing Bank or the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.  Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to another Person.

 

Section 12.2.  Expenses.

 

The Borrowers jointly and severally agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and a single local counsel to the Administrative Agent and
the Lenders in each relevant jurisdiction and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent, the Issuing Bank and the
Lenders for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents and the
Fee Letters, including the reasonable fees and disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents; provided that the
Borrowers shall not be required to pay the fees and expenses of more than one
counsel to the Administrative Agent and one separate counsel for the Lenders (in
addition to fees and expenses for appropriate local or special counsel) in
connection with such workout or enforcement or preservation unless an actual or
perceived conflict of interest exists, (c) to pay, and indemnify and hold
harmless the Administrative Agent, the Issuing Bank and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or

 

105

--------------------------------------------------------------------------------


 

reimburse the fees and disbursements of counsel (subject to the same limitations
set forth in the proviso to clause (b) above) to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, the Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of any Borrower, whether proposed by such Borrower, the Lenders
or any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  If any Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of such Borrower and
such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, each
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of any Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY FEE LETTER OR  BY REASON

 

106

--------------------------------------------------------------------------------


 

OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF
THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO IN ANY WAY RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ENFORCEMENT ACTION BY ANY PARTY HERETO TO ENFORCE ANY JUDGMENT OBTAINED
IN SUCH FORUM.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (except as permitted by Section 9.3.(d)), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment, or grant of a security interest, subject to the restrictions of the
immediately following subsection (f) (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following
subsection (d) and, to the extent

 

107

--------------------------------------------------------------------------------


 

expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that (in each case with respect to a Facility)
any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to a Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in the immediately
following clause (B) in the aggregate, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)          in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment in respect of a Commitment, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, each Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000 in the case of a Commitment, then such assigning Lender
shall assign the entire amount of its applicable Commitment and the applicable
Loans at the time owing to it.

 

(C)          Clauses (A) and (B) of this subsection (i) shall not apply to any
assignment to the Unrestricted Subsidiary permitted by this Agreement.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not (x) apply to rights in respect
of a Bid Rate Loan or (y) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default shall exist at the time of such assignment or (y) such
assignment is to (I) a Revolving Lender or an Affiliate of a Revolving Lender in
the case of assignments under the Revolving Credit Facility or (II) to a Lender
or an Affiliate of a Lender in the case of assignments under the Term Loan
Facility; provided that the Borrower Representative

 

108

--------------------------------------------------------------------------------


 

shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender or the Unrestricted Subsidiary; and

 

(C) the consent of the Issuing Bank and Swingline Lender shall be required for
any assignment in respect of a Revolving Commitment.

 

(iv)          Assignment and Assumption; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender or the Unrestricted
Subsidiary, shall deliver to the Administrative Agent an Administrative
Questionnaire.  If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrowers shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Borrower or any of the Borrowers’ Affiliates or Subsidiaries
other than to the Unrestricted Subsidiary or (B) to any Defaulting Lender or any
of its Subsidiaries, or to any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower Representative and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and, in the case of a
Revolving Lender, participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

109

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that  Lender having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
the immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower Representative and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent or the Issuing Bank
or the Swingline Lender, sell participations to any Person (other than a natural
Person or any Borrower or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) each of the  Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(x) increase such Lender’s Commitment in which such Participant has acquired a
participation, (y) extend the date fixed for the payment of principal on the
Loans or portions thereof owing to such Lender in which such Participant has
acquired a participation, or (z) reduce the rate at which interest is payable
thereon.  Subject to subsection (e) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 4.6. as if it were an assignee under
paragraph (b) of this Section.  Each Lender that sells a participation agrees,
at any Borrower’s request and

 

110

--------------------------------------------------------------------------------


 

expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 4.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Representative’s prior written
consent or such entitlement to receive a greater payment results from a
Regulatory Change that occurs after such Participant acquired the applicable
participation.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.10. unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers and the Administrative Agent, to comply
with Section 3.10.(g) as though it were a Lender, and such Participant shall be
deemed to be a Lender for purposes of the definition of Excluded Taxes.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment, or grant of a security interest, to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment, or grant of a security
interest, shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower Representative and the Administrative Agent, it
will not make any assignment hereunder in any manner or under any circumstances
that would require registration or qualification of, or filings in respect of,
any Loan or Note under the Securities Act or any other securities laws of the
United States of America or of any other jurisdiction.

 

(h)           Designated Lenders.  Any Revolving Lender (each, a “Designating
Lender”) may at any time while Reckson has been assigned an Investment Grade
Rating from either S&P or Moody’s designate one Designated Lender to fund Bid
Rate Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (b) and
(d) shall not apply to such designation.  No Designating Lender may designate
more than one Designated Lender.  The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Lender, the Administrative Agent will accept such Designation
Agreement and give prompt notice thereof to the

 

111

--------------------------------------------------------------------------------


 

Borrower Representative, whereupon (i) each Borrower shall execute and deliver
to the Designating Lender a Bid Rate Note payable to the Designated Lender, or
its registered assignees, (ii) from and after the effective date specified in
the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.3. after any Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrowers, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 11.6. and any sums
otherwise payable to any Borrower by the Designated Lender.  Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents.  Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf.  The Borrowers, the Administrative Agent and the Lenders may rely
thereon without any requirement that the Designated Lender sign or acknowledge
the same.  No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the Designating Lender which originally designated such Designated Lender.  The
Borrowers, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Revolving Termination Date.  In connection
with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $2,000.

 

(i)            Unrestricted Subsidiary.  Notwithstanding anything to the
contrary contained herein, the purchase of any portion of any Loans or
Commitments by the Unrestricted Subsidiary, and the Unrestricted Subsidiary’s
status as a “Lender” for all purposes under this Agreement or any other Loan
Document, shall be subject to the following provisions:

 

(i)            Voting Rights; Communication.  For purposes of any proposed
amendment, consent, waiver or other modification hereunder or under any other
Loan Document, or any other vote, consent, request, demand, authorization or
direction hereunder (including, without limitation, any vote, consent, request,
demand, authorization or direction with respect to any of the matters set forth
in Section 12.6.) or under any other Loan Document, the Unrestricted Subsidiary
shall be deemed at all times to be a Defaulting Lender (solely with respect to
the Unrestricted Subsidiary’s right to vote on matters described herein), and
the Unrestricted Subsidiary shall not have any right to participate in the
administration of the Loans, this Agreement or the other Loan Documents.  The
Unrestricted Subsidiary shall not be permitted, entitled or have any rights to
(x) attend or participate in any formal or informal meetings of the other
Lenders, (y) receive or participate in any communications between or among the
Administrative Agent and/or the other Lenders or (z) receive, or rely upon, any
information, whether written or oral, disseminated during, or relating to, any
such meetings or

 

112

--------------------------------------------------------------------------------


 

 

communications, or receive any reports, analyses, opinions or other work product
prepared by any consultant, agent or attorney for the Administrative Agent or
any other Lender, and the Unrestricted Subsidiary’s sole entitlement to receive
any information is limited exclusively to information prepared by any Borrower
and made available to the Administrative Agent and the other Lenders; provided
that this clause (i) shall not in any way limit the Unrestricted Subsidiary’s
ability or right to receive or rely upon information that is available to the
public.

 

(ii)           Extinguishment of Unrestricted Subsidiary Loan upon an Event of
Default.  Immediately upon the occurrence of an Event of Default or a default
under any of the provisions set forth on Annex 2 to each Unrestricted Subsidiary
Assignment Agreement, the outstanding principal amount of all Unrestricted
Subsidiary Loans shall be immediately and without further action extinguished
and retired (an “Unrestricted Subsidiary Loan Retirement”) and the Unrestricted
Subsidiary shall thereafter not have any further rights as a Lender under the
Loan Documents with respect to any Unrestricted Subsidiary Loans that are the
subject of an Unrestricted Subsidiary Loan Retirement (the “Retired Loans”),
subject to the following:

 

(1)           all Commitments and Letter of Credit Liabilities associated with
Retired Loans and all obligations of the Unrestricted Subsidiary in connection
with such Retired Loans shall remain in full force and effect after an
Unrestricted Subsidiary Loan Retirement; provided, that no subsequent funding
made by the Unrestricted Subsidiary pursuant to such Commitments and Letter of
Credit Liabilities shall be deemed to be a Loan for the purposes of this
Agreement and any such subsequent funding and/or Obligation relating to such
funding shall instead be deemed to be immediately extinguished and retired;

 

(2)           from and after the date of any Unrestricted Subsidiary Loan
Retirement and subject to the terms of clause (i) of Section 12.5.(i), solely
for purposes of calculating all Commitments, Letter of Credit Liabilities and
Commitment Percentages of the Unrestricted Subsidiary and the other Lenders
only, and for purposes of calculating the allocation of any prepayments of
Revolving Loans, the principal amount of all Retired Loans shall be deemed to be
outstanding; and

 

(3)           no Unrestricted Subsidiary Loan Retirement shall increase,
decrease or otherwise affect the Commitment Percentages or participation
interest in any Letter of Credit or any Swingline Loan of the Unrestricted
Subsidiary or any other Lender as they exist immediately prior to the applicable
Unrestricted Subsidiary Loan Retirement (with respect to the Unrestricted
Subsidiary and each other Lender, its “Retirement Date Commitment Percentages”)
and, from and after the date of any Unrestricted Subsidiary Loan Retirement,
(i) the Commitment Percentages of the Unrestricted Subsidiary shall equal the
Retirement Date Commitment Percentages of the Unrestricted Subsidiary on the
date immediately prior to the applicable Unrestricted Subsidiary Loan Retirement
and (ii) the applicable Commitment Percentages of the other Lenders shall equal
the applicable Retirement Date Commitment Percentages of such other Lenders on
the date immediately prior to the applicable Unrestricted Subsidiary Loan
Retirement.

 

(iii)          Subordination.  All Unrestricted Subsidiary Loans, upon the
acquisition thereof by the Unrestricted Subsidiary, shall immediately and
automatically become fully and completely junior and subordinate in both payment
and priority to the Loans or portions thereof and all other Obligations held by
the other Lenders.  The Unrestricted Subsidiary shall not receive, and none of
the Borrowers shall make, any payment in cash or otherwise (including principal,
interest and fees) on account of any Unrestricted Subsidiary Loan until all
outstanding Loans and Obligations

 

113

--------------------------------------------------------------------------------


 

owed to the Administrative Agent and the other Lenders have been repaid in full
(other than contingent Obligations that are not then due and payable) and all
Commitments (other than the Commitments of the Unrestricted Subsidiary), and
this Agreement (other than with respect to the Unrestricted Subsidiary), have
all been terminated in accordance with the terms hereof, and any payments
received by the Unrestricted Subsidiary in contravention of the foregoing shall
be held in trust for the Administrative Agent and the Lenders and delivered to
the Administrative Agent promptly upon receipt; provided, however, that any
Borrower may, from time to time, make “Deemed Repayments” on Unrestricted
Subsidiary Loans, as defined in and in accordance with clause (vi) below.  The
Unrestricted Subsidiary waives any rights to a pro-rata share or any other share
of any payment of any amount under this Agreement or any other Loan Document to
which it may otherwise be entitled and further waives any rights it may have
under Sections 3.2. and 3.3.  The Unrestricted Subsidiary further agrees that it
shall not exercise any right of set-off or recoupment it may have hereunder or
under Applicable Law.

 

(iv)          Funding of Unrestricted Subsidiary Loans; Net Funding.  All
Revolving Loans shall be made pursuant to Section 2.1. and all Term Loans shall
be made pursuant to Section 2.2.; provided, however, subject to clause
(v) below, (1) all fundings of Loans by Lenders under this Agreement shall be
net of the pro rata share of such Loans that is required to be funded by the
Unrestricted Subsidiary and (2) the Unrestricted Subsidiary shall be permitted
to fund such pro rata share of each Loan directly to the Borrowers.  The
Unrestricted Subsidiary shall not have the right to make or offer to make any
Bid Rate Loans.  In no event shall any Lender be required to make any Loan under
a Facility in excess of its Commitment in respect of such Facility.

 

(v)           Funding of Swingline Loans and Letters of Credit.  (a) Prior to or
simultaneously with the Borrower Representative delivering any Notice of
Swingline Borrowing under Section 2.5. or the issuance of a Letter of Credit
requested by the Borrower Representative under Section 2.4., in each case
subsequent to the Unrestricted Subsidiary acquiring an Unrestricted Subsidiary
Loan in respect of the Revolving Credit Facility, and (b) with respect to any
Swingline Loan and/or any Letter of Credit outstanding on or prior to the date
the Unrestricted Subsidiary acquires an Unrestricted Subsidiary Loan in respect
of the Revolving Credit Facility, the Unrestricted Subsidiary shall deposit with
the Administrative Agent all amounts that the Unrestricted Subsidiary may be
required to fund as a Lender under such Sections as determined by the
Administrative Agent in its reasonable discretion.  On the date that any
Swingline Loan is funded, or if a drawing pursuant to any Letter of Credit
occurs, as applicable, the Administrative Agent is authorized to use the monies
deposited pursuant to this clause (v) to fund the Unrestricted Subsidiary’s
share of such Swingline Loan or drawing, or to make payment to the
Administrative Agent in accordance with Section 2.4., as applicable and on such
date the Unrestricted Subsidiary shall be deemed to have made Revolving Loans to
the applicable Borrower in an amount equal to the amount applied by the
Administrative Agent pursuant to this sentence.  Notwithstanding anything to the
contrary contained in any Loan Document, Lenders other than the Unrestricted
Subsidiary shall not in any event be liable in any way for the Unrestricted
Subsidiary’s failure to fund amounts that it is required to fund as a Lender
under the Loan Documents.  To the extent that any interest or other amounts
shall accrue on the amounts deposited pursuant to the first sentence of this
clause (v), they shall accrue for the benefit of and shall be paid to the
Unrestricted Subsidiary.  The Unrestricted Subsidiary shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the account into which such amounts are deposited.

 

Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash
Repayment, multiplied by (B) a fraction, the numerator of which is the
Unrestricted Subsidiary’s Revolving

 

114

--------------------------------------------------------------------------------


 

Commitment Percentage in the case of Revolving Loans, or Term Loan Commitment
Percentage in the case of Term Loans, and the denominator of which is the
aggregate Revolving Commitment Percentages in the case of Revolving Loans, or
Term Loan Commitment Percentages in the case of Term Loans, of the other
Lenders.  Notwithstanding anything to the contrary set forth above, if
immediately prior to giving effect to any such payment or prepayment in respect
of any Revolving Loans or Term Loans, the outstanding principal amount of
Revolving Loans or Term Loans, as applicable, shall not be held by the Lenders
(including the Unrestricted Subsidiary) pro rata in accordance with their
Revolving Commitments or Term Loan Commitments, as applicable, then such payment
or repayment shall be applied to the Revolving Loans or Term Loans of the
Lenders (other than the Unrestricted Subsidiary) in such manner as shall result,
as nearly as practicable, in the outstanding principal amounts of the Revolving
Loans or Term Loans, as applicable, being held by such Lenders pro rata in
accordance with their respective Revolving Commitments or Term Loan Commitments,
as applicable; provided, however, the Unrestricted Subsidiary shall only receive
Deemed Repayments and shall not receive any payments in cash until all amounts
on account of Obligations then owing to the other Lenders have been paid in full
and their Commitments have been terminated in accordance with the terms of this
Agreement.

 

(vi)          Optional and Mandatory Prepayments and Repayments; Application. 
Any payment or repayment of the principal of Revolving Loans or Term Loans
(including any Deemed Repayments made to the Unrestricted Subsidiary) made by
any Borrower shall be applied in accordance with Section 3.2.  In calculating
the application of such payments and taking into account the agreement of the
Unrestricted Subsidiary to subordinate its receipt of payments on the
Unrestricted Subsidiary Loans, the aggregate amount of any payment or repayment
of the principal amount of Loans made by any Borrower shall consist of (x) a
cash component equal to the full amount paid by such Borrower to be distributed
to the Lenders (other than the Unrestricted Subsidiary) on account of such Loans
(the “Cash Repayment”) and (y) a deemed payment or repayment of principal of
such Loans (each, a “Deemed Repayment”) held by the Unrestricted Subsidiary.

 

(vii)         Unrestricted Subsidiary Purchase Procedure.  The Unrestricted
Subsidiary shall not be permitted to purchase any portion of any Loan or
Commitment from a Lender unless (1) the Unrestricted Subsidiary shall have
complied with the purchase procedures described on Exhibit P attached hereto and
made a part hereof and (2) no Event of Default or any default (following the
expiration of any applicable notice and cure period) of any of the covenants and
agreements set forth in Annex 2 to each Unrestricted Subsidiary Assignment
Agreement then exists or would result from the consummation of any such
purchase.  The Unrestricted Subsidiary shall not be permitted to acquire any
participations in any Loan or Commitment pursuant to Section 12.5.(d).  The
Unrestricted Subsidiary shall be subject to the covenants and agreements set
forth on Annex 2 to each Unrestricted Subsidiary Assignment Agreement.

 

(viii)        Bankruptcy Matters.  Upon the occurrence of any of the events
described in Sections 10.1.(e) or 10.1.(f) (each such event a “Proceeding”),
(1) the Unrestricted Subsidiary shall not have any enforcement rights relating
to any Unrestricted Subsidiary Loan, (2) the Unrestricted Subsidiary shall be
treated as a separate class of creditors for all purposes under, and during the
course of, such Proceeding, subordinate to and separate and apart from the
Administrative Agent and the other Lenders and (3) the Unrestricted Subsidiary
shall not vote on any proposed plan of reorganization in any Proceeding and
shall not oppose any sale or disposition of any assets of any Borrower that is
supported by the Requisite Lenders and shall not support any sale of disposition
of any assets of any Borrower that is opposed by the Requisite

 

115

--------------------------------------------------------------------------------


 

Lenders, and the Unrestricted Subsidiary shall be deemed to have either
consented or withheld consent in accordance with this clause (3) under
Section 363 of the Bankruptcy Code.

 

(ix)          No Resale By Unrestricted Subsidiary.  The Unrestricted Subsidiary
shall not be permitted to sell, assign or otherwise transfer (whether by
participation or otherwise) any portion of any Unrestricted Subsidiary Loans
held by the Unrestricted Subsidiary or any interest therein.

 

(x)           Interest.  No Unrestricted Subsidiary Loan shall accrue interest.

 

(xi)          Compensation.  The Unrestricted Subsidiary shall not be entitled
to any compensation or any other payments pursuant to Sections 3.10., 4.1.,
4.4., 12.2. or 12.9.

 

(xii)         Restriction on the Sale or Pledge of Equity Interests, etc. of
Unrestricted Subsidiary.  No Borrower shall, and no Borrower shall permit any of
its Subsidiaries to, sell, assign or otherwise dispose of, or pledge or grant
any Lien on, any Equity Interests of the Unrestricted Subsidiary.

 

(j)            USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender or Participant that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by any Borrower or any Subsidiary of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Borrower which is
party thereto.  Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating solely and directly to the
rights or obligations of the Revolving Lenders, and not any other Lenders, may
be amended, and the performance or observance by the Borrowers or any Subsidiary
of any such terms may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, and only with, the written
consent of the Requisite Revolving Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Borrower a party thereto).  
Subject to the immediately following subsection (b), any term of this Agreement
or of any other Loan Document relating solely and directly to the rights or
obligations of the Term Loan Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Term Loan Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Borrower a party thereto).

 

(b)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall:

 

116

--------------------------------------------------------------------------------


 

(i)            increase (or reinstate) the Commitments of a Lender or subject a
Lender to any additional obligations without the written consent of such Lender;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations without the written consent of each Lender
directly affected thereby; provided, however, only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)          reduce the amount of any Fees payable to a Lender without the
written consent of such Lender;

 

(iv)          modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14.) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the Revolving Termination Date, in each case, without
the written consent of each Revolving Lender;

 

(v)           modify the definitions of “Term Loan Maturity Date”, “Term Loan
Availability Date” or “Term Loan Commitment Percentage”, or otherwise postpone
any date fixed for, or forgive, any payment of principal of, or interest on, any
Term Loans or for the payment of Fees or any other Obligations owing to the Term
Loan Lenders, in each case, without the written consent of each Term Loan
Lender;

 

(vi)          while any Term Loan Commitments remain in effect or any Term Loans
remain outstanding, amend, modify or waive (A) Section 5.2. or any other
provision of this Agreement if the effect of such amendment, modification or
waiver is to require the Revolving Lenders to make Revolving Loans when such
Lenders would not otherwise be required to do so, (B) the amount of the
Swingline Commitment or (C) the L/C Commitment Amount, in each case, without the
prior written consent of the Requisite Revolving Lenders;

 

(vii)         modify the definitions of “Pro Rata Share” or “Requisite Lenders”
or amend or otherwise modify the provisions of Section 3.2. without the written
consent of each Lender;

 

(viii)        amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section without the written consent of each Lender;

 

(ix)          modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;

 

(x)           modify the definition of the term “Requisite Term Loan Lenders” or
modify in any other manner the number or percentage of the Term Loan Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Term Loan Lender;

 

117

--------------------------------------------------------------------------------


 

(xi)          amend, or waive the Borrower’s compliance with, Section 2.18.
without the written consent of each Revolving Lender;

 

(xii)         release any Borrower from its obligations hereunder or under any
other Loan Document except as contemplated by Section 9.3. without the consent
of each Lender; or

 

(xiii)        waive a Default or Event of Default under Section 10.1.(a) without
the written consent of each Lender directly and adversely affected thereby (or
the Administrative Agent at the written direction of such Lenders).

 

(c)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.5. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.4. or the obligations of the
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of the Issuing Bank.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  Any Event of Default occurring hereunder shall continue to exist until
such time as such Event of Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by any
Borrower or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower Representative or any
other Borrower shall entitle the Borrower Representative or such other Borrower
to other or further notice or demand in similar or other circumstances.

 

(d)           Technical Amendments.  Notwithstanding anything to the contrary in
this Section 12.6., if the Administrative Agent and the Borrowers have jointly
identified a mistake or ambiguity in any provision of this Agreement, the
Administrative Agent and the Borrowers shall be permitted to amend such
provision to cure such ambiguity or correct such provision so long as to do so
would not adversely affect the interests of the Lenders, and such amendment
shall become effective without any further action or consent of any of other
party to this Agreement.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between each Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to any Borrower, and no
provision in this Agreement or in any of the other Loan Documents, and no course
of

 

118

--------------------------------------------------------------------------------


 

dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, any Borrower or any Subsidiary.  None of the
Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to any Borrower to review or inform such Borrower of any matter
in connection with any phase of such Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed Eligible Assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law (in which case,
the Administrative Agent, the Issuing Bank or such Lender, as applicable, shall,
to the extent such disclosure is permitted by Applicable Law, inform the
Borrower Representative promptly in advance thereof to the extent reasonably
practicable and, otherwise, promptly thereafter); (d) to the Administrative
Agent’s, Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent, any other Borrower or any Affiliate of the
Parent or any other Borrower, which source, to the actual knowledge of the
Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender, has not disclosed or
acquired such Information in breach of this Section; (g) to the extent requested
by, or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it (in which case, the Administrative Agent, the Issuing
Bank or such Lender, as applicable, shall, to the extent permitted by Applicable
Law, inform the Borrower Representative promptly in advance thereof); (h) to
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of each Borrower.  Notwithstanding the
foregoing, the Administrative Agent, the Issuing Bank and each Lender may
disclose any such confidential information, without notice to any Borrower, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower Representative, any other Borrower or any
Subsidiary or Affiliate relating to any Borrower or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by any Borrower, any other Subsidiary or any Affiliate,
provided that, in the case of any such information received from the Borrower
Representative, any other Borrower any Subsidiary or any Affiliate after the

 

119

--------------------------------------------------------------------------------


 

date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)           The Borrowers shall and hereby jointly and severally agree to
indemnify, defend and hold harmless the Administrative Agent, the Issuing Bank,
the Lenders, the Titled Agents, the respective Affiliates of each of the
Administrative Agent, the Issuing Bank, the Lenders and the Titled Agents, and
their respective Related Parties (each referred to herein as an “Indemnified
Party”) from and against any and all of the following (collectively, the
“Indemnified Costs”):  losses, costs, claims, penalties, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”), including without limitation
any Indemnity Proceeding brought by a Borrower or any Affiliate, which is in any
way related directly or indirectly to: (i) this Agreement, any other Loan
Document, any Fee Letter or any other agreement, letter or instrument delivered
in connection with the transactions contemplated hereby and thereby; (ii) the
making of any Loans or issuance of Letters of Credit hereunder; (iii) any actual
or proposed use by any Borrower of the proceeds of the Loans or of the Letters
of Credit; (iv) the Administrative Agent’s, the Issuing Bank’s or any Lender’s
entering into this Agreement; (v) the fact that the Administrative Agent, the
Issuing Bank and the Lenders have established the credit facility evidenced
hereby in favor of the Borrowers; (vi) the fact that the Administrative Agent,
the Issuing Bank and the Lenders are creditors of the Borrowers and have or are
alleged to have information regarding the financial condition, strategic plans
or business operations of the Borrowers and the Subsidiaries; (vii) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are material
creditors of the Borrowers and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the other Borrowers and their
respective Subsidiaries or their financial condition; (viii) the exercise of any
right or remedy the Administrative Agent, the Issuing Bank or the Lenders may
have under this Agreement, the other Loan Documents or the Fee Letters; (ix) any
civil penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, the Issuing Bank or any Lender as a result
of conduct of any Borrower or any Subsidiary that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
any Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause any Borrower or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders and/or the Issuing Bank as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that no Borrower
shall be obligated to indemnify any Indemnified Party (x) for any Indemnified
Costs to the extent resulting from such Indemnified Party’s own gross negligence
or willful misconduct or a claim brought by any Borrower against an Indemnified
Party for breach in bad faith of such Indemnified Party’s obligations hereunder,
in each case as determined by a court of competent jurisdiction in a final
non-appealable judgment or (y) any dispute solely among Indemnified Parties
other than (A) any claims against the Titled Agents in their respective

 

120

--------------------------------------------------------------------------------


 

capacities, as or in fulfilling their respective roles, as an administrative
agent, arranger, bookrunner, syndication agent, documentation agent or any
similar role in respect of this Agreement and the transactions contemplated
hereby and (B) any claims arising out of any act or omission on the part of any
of the Borrowers or their respective Affiliates (in each case under this
clause (y), as determined by a final non-appealable judgment of a court of
competent jurisdiction).

 

(b)           Each Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
any Borrower or any Subsidiary, any shareholder of any Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of such
Borrower), any account debtor of any Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against any
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by any
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrowers.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of each Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers has the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed).  Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrowers under
this Section are unenforceable for any reason, the Borrowers hereby agree
jointly and severally to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)           Each Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in

 

121

--------------------------------------------------------------------------------


 

addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the
Borrowers have satisfied the requirements to provide Cash Collateral as required
in Section 2.4.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Revolving Termination Date
or any other date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) any Letters of Credit remain outstanding, then the provisions of this
Agreement applicable to Letters of Credit, including without limitation, the
terms of Section 2.15. and the Borrowers’ reimbursement obligations under
Section 2.4.(d), shall remain in effect until all Letters of Credit have
expired, have been cancelled or have otherwise terminated.  The indemnities to
which the Administrative Agent, the Issuing Bank and the Lenders are entitled
under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Bank and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or

 

122

--------------------------------------------------------------------------------


 

account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Subsidiaries.

 

The obligations of any Borrower to direct or prohibit the taking of certain
actions by a Subsidiary as specified herein shall be absolute and not subject to
any defense such Borrower may have that such Borrower does not control such
Subsidiary.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by such Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  Each Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, any Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, the Issuing Bank, each Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, each Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

123

--------------------------------------------------------------------------------


 

Section 12.20.  New York Mortgages.

 

(a)           Generally.  The parties hereto acknowledge and agree that the
Administrative Agent, the Issuing Bank and the Lenders are accepting and will
accept the benefits of the New York Mortgages as an accommodation to the Parent
and the other Borrowers.

 

(b)           Release of New York Mortgages. Notwithstanding any other provision
of this Agreement or any other Loan Document to the contrary, including without
limitation, Section 12.6., (i) upon the Borrower Representative’s written
request and at the Borrowers’ sole cost and expense, the Administrative Agent
shall release any or all of the New York Mortgages or assign any or all of the
New York Mortgages to any Person requested by the Borrower Representative (any
such assignment to be without recourse or warranty whatsoever) and (ii) the
Administrative Agent may in its discretion, and shall at the direction of the
Requisite Lenders, release any or all of the New York Mortgages so long as the
Administrative Agent shall have given the Borrower Representative written notice
at least 5 days’ prior to any such release; provided, however, the
Administrative Agent shall not be required to give any such prior notice to the
Borrower Representative if the Administrative Agent, in its sole discretion, has
determined that delay of such release would be detrimental to the Administrative
Agent, the Issuing Bank or the Lenders.

 

(c)           Indemnity. Not in limitation of any of the Borrowers’ obligations
under Section 12.2. or 12.9., each Borrower shall and hereby jointly and
severally agrees to indemnify, defend and hold harmless the Administrative
Agent, each Lender and each other Indemnified Party from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any Indemnity Proceeding which is in any
way related directly or indirectly to the failure of any Person to pay any
recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 et
seq. or other Applicable Laws of the State of New York or any political
subdivision of such State.

 

(d)           Assignment of New York Mortgages.  In connection with the
Administrative Agent’s, the Issuing Bank’s and each Lender’s acceptance of the
benefits of a New York Mortgage, the Parent shall cause to be delivered to the
Administrative Agent each of the following, in form and substance satisfactory
to the Administrative Agent:

 

(i)            an assignment of the Indebtedness secured by such New York
Mortgage executed and delivered by each holder of such Indebtedness;

 

(ii)           the originals (or if not available, copies) of each outstanding
promissory note evidencing such Indebtedness, duly endorsed to the
Administrative Agent, or its registered assignees;

 

(iii)          a copy of such New York Mortgage, including all amendments
thereto, showing all recording information thereon certified as true, correct
and complete by an authorized officer of the SLGOP;

 

(iv)          an assignment of such New York Mortgage executed by each holder of
such Indebtedness (or an authorized agent acting on behalf of each such holder);

 

124

--------------------------------------------------------------------------------


 

(v)           a modification to such New York Mortgage executed by the
applicable Borrowers or their Subsidiaries, such modification, among other
things, to modify such New York Mortgage to provide that it secures such
principal amounts of the Obligations as corresponds to the principal amount of
Loans advanced hereunder in connection with the assignment of such New York
Mortgage to the Administrative Agent;

 

(vi)          a copy of any environmental assessment report on the Property
subject to such New York Mortgage available to the Parent or any of its
Subsidiaries, and if reasonably requested by the Administrative Agent, reliance
letters from the environmental engineering firms performing such assessments
addressed to the Administrative Agent, the Issuing Bank and the Lenders;
provided, however, if such a reliance letter is not provided, the Administrative
Agent, the Issuing Bank and the Lenders shall have no obligation to accept an
assignment of such New York Mortgage; and

 

(vii)         such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.

 

(e)           Each Borrower represents and warrants that none of the properties
encumbered by the New York Mortgages are located in areas determined by the
Federal Emergency Management Agency to have special flood hazards.

 

(f)            In connection with any assignment or release of the New York
Mortgages, each Term Loan Lender shall, at the request of the Borrowers, be
deemed to accept the repayment of, and immediately re-advance, its pro rata
share of the amount of the Term Loans equal to the amount of the debt secured by
the assigned or released New York Mortgage, as the case may be.

 

Section 12.21.  Effect on Existing Credit Agreement.

 

(a)           Existing Credit Agreement.  Upon satisfaction of the conditions
precedent set forth in Sections 5.1., this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Credit Agreement, and the Existing Credit Agreement shall be
superseded by this Agreement in all respects, in each case, on a prospective
basis only.

 

(b)           NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY ANY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

[Signatures on Following Pages]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Executive Vice President, Chief Legal Officer,

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

Name:

Andrew S. Levine

 

 

 

Title:

Executive Vice President, Chief Legal

 

 

 

 

Officer, General Counsel and Secretary

 

 

 

 

 

 

 

RECKSON OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

Wyoming Acquisition GP LLC,

 

 

 as Sole General Partner

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

 

 

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

 

Name:

Andrew S. Levine

 

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

 

Legal Officer, General Counsel

and Secretary

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
Swingline Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Hussion

 

 

Name: Andrew Hussion

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Mohammad Hasan

 

 

Name:  Mohammad Hasan

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

November 16, 2012

 

 

 

CO-LEAD ARRANGER AND CO-

 

DOCUMENTATION AGENT:

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

By:

/s/ George R. Reynolds

 

Name: George R. Reynolds

 

Title: Director

 

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

Name: J.T. Johnston Coe

 

Title: Managing Director

 

 

 

 

 

LENDER:

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS

 

 

 

By:

/s/ George R. Reynolds

 

Name: George R. Reynolds

 

Title: Director

 

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

Name: J.T. Johnston Coe

 

Title: Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

 [Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:  Michael King

 

 

Title:  Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name:  Michael W. Edwards

 

 

Title:  Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:  John C. Rowland

 

 

Title:  Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:  Irja R. Otsa

 

 

Title:  Associate Director

 

 

 

 

 

 

 

By:

/s/ David Urban

 

 

Name:  David Urban

 

 

Title:  Associate Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Brian P. Kelly

 

 

Name:  Brian P. Kelly

 

 

Title:  Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ David Heller

 

 

Name:  David Heller

 

 

Title:  Senior Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

 


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Noam Azachi

 

 

Name: Noam Azachi

 

 

Title: Assistant Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

By:

/s/ Carol Murray

 

 

Name: Carol Murray

 

 

Title: Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ John Valladares

 

 

Name: John Valladares

 

 

Title: Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Luke Hwang

 

 

Name: Luke Hwang

 

 

Title: VP & DGM

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Blake Lunt

 

 

Name: Blake Lunt

 

 

Title: Second Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

BANK OF TAIWAN, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Kevin Hsieh

 

 

Name: Kevin Hsieh

 

 

Title: VP & General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Li Hua Huang

 

 

Name: Li Hua Huang

 

 

Title: VP & General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Jason Lee

 

 

Name: Jason Lee

 

 

Title: V.P. and General Manager

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement with SL Green Realty
Corp.,

SL Green Operating Partnership, L.P. and Reckson Operating Partnership, L.P.]

 

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name: Edward Chen

 

 

Title: VP & General Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitments; Term Loan Commitments

 

Lender

 

Revolving Commitment
Amount

 

Term Loan
Commitment Amount

 

Wells Fargo Bank, National Association

 

$

105,000,000

 

$

50,000,000

 

JPMorgan Chase Bank, N.A.

 

$

105,000,000

 

$

50,000,000

 

Deutsche Bank Trust Company Americas

 

$

105,000,000

 

$

45,000,000

 

Morgan Stanley Bank, N.A.

 

$

110,000,000

 

$

30,000,000

 

Bank of America, N.A.

 

$

95,000,000

 

$

45,000,000

 

Citibank, N.A.

 

$

95,000,000

 

$

45,000,000

 

UBS Loan Finance LLC

 

$

80,000,000

 

$

20,000,000

 

PNC Bank National Association

 

$

80,000,000

 

$

20,000,000

 

U.S. Bank National Association

 

$

80,000,000

 

$

20,000,000

 

Goldman Sachs Bank USA

 

$

75,000,000

 

$

25,000,000

 

Barclays Bank PLC

 

$

75,000,000

 

 

 

The Bank of New York Mellon

 

$

60,000,000

 

$

15,000,000

 

TD Bank, N.A.

 

$

60,000,000

 

$

15,000,000

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

20,000,000

 

$

5,000,000

 

The Northern Trust Company

 

$

15,000,000

 

$

5,000,000

 

Bank of Taiwan, New York Branch

 

$

12,000,000

 

$

3,000,000

 

Taiwan Cooperative Bank Los Angeles Branch

 

$

12,000,000

 

$

3,000,000

 

First Commercial Bank, New York Branch

 

$

8,000,000

 

$

2,000,000

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

8,000,000

 

$

2,000,000

 

TOTAL

 

$

1,200,000,000

 

$

400,000,00

 

 

--------------------------------------------------------------------------------

 